Exhibit 10.25

CUSIP: 11434CAB2

ISIN: US11434CAB28

 

 

$200,000,000

CREDIT AGREEMENT

dated as of

October 4, 2017,

among

BROOKS AUTOMATION, INC.,

The Lenders Party Hereto,

and

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent

 

MORGAN STANLEY SENIOR FUNDING, INC.,

JPMORGAN CHASE BANK, N.A.

and
WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

Page

Section 1.01

Defined Terms


1

Section 1.02

Terms Generally


38

Section 1.03

Accounting Terms; GAAP


38

Section 1.04

Classification of Loans and Borrowings


39

Section 1.05

Pro Forma Calculations; Covenant Calculations


39

 

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

Section 2.01

Commitments


40

Section 2.02

Loans and Borrowings


40

Section 2.03

Requests for Borrowings


41

Section 2.04

Funding of Borrowings


41

Section 2.05

Interest Elections


42

Section 2.06

Termination and Reduction of Commitments


43

Section 2.07

Repayment of Loans; Evidence of Debt


43

Section 2.08

Prepayment of Loans


44

Section 2.09

Fees


46

Section 2.10

Interest


46

Section 2.11

Alternate Rate of Interest


47

Section 2.12

Increased Costs


47

Section 2.13

Break Funding Payments


48

Section 2.14

Taxes


49

Section 2.15

Payments Generally; Pro Rata Treatment; Sharing of Set-offs


52

Section 2.16

Mitigation Obligations; Replacement of Lenders


54

Section 2.17

Incremental Term Loan Commitments


54

Section 2.18

Defaulting Lenders


57

Section 2.19

Extensions of Loans


58

Section 2.20

Refinancing Amendments


60

Section 2.21

Illegality.


61

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01

Organization


62

Section 3.02

Authorization; Enforceability


62

Section 3.03

Governmental Approvals; No Conflicts


62

-i-





--------------------------------------------------------------------------------

 

 

Section 3.04

Financial Statements; No Material Adverse Change


63

Section 3.05

Properties


63

Section 3.06

Litigation and Environmental Matters


63

Section 3.07

Compliance with Laws


64

Section 3.08

Intellectual Property


64

Section 3.09

Investment Company Status


64

Section 3.10

Taxes


64

Section 3.11

ERISA


64

Section 3.12

Labor Matters


64

Section 3.13

Insurance


65

Section 3.14

Solvency


65

Section 3.15

Subsidiaries


65

Section 3.16

Disclosure


65

Section 3.17

Federal Reserve Regulations


66

Section 3.18

Use of Proceeds


66

Section 3.19

Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions


66

Section 3.20

Security Documents


66

Section 3.21

Non-Loan Party Subsidiaries


67

 

 

 

 

 

 

 

 

 

 

 

Section 4.01

Effective Date


67

 

 

 

 

 

 

 

 

 

 

 

Section 5.01

Financial Statements and Other Information


69

Section 5.02

Notices of Material Events


70

Section 5.03

Information Regarding Collateral


71

Section 5.04

Existence; Conduct of Business


71

Section 5.05

Payment of Taxes


71

Section 5.06

Maintenance of Properties


71

Section 5.07

Insurance


71

Section 5.08

Books and Records; Inspection and Audit Rights


72

Section 5.09

Compliance with Laws


73

Section 5.10

Use of Proceeds


73

Section 5.11

Further Assurances


73

Section 5.12

Maintenance of Ratings


75

Section 5.13

Annual Lender Calls


75

 

 

 

 

 

 

 

 

 

 

 

 

-ii-



--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

 

 

Section 6.01

Indebtedness


75

Section 6.02

Liens


77

Section 6.03

Fundamental Changes


79

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions


80

Section 6.05

Asset Sales.


82

Section 6.06

Restricted Payments; Certain Payments in Respect of Indebtedness


84

Section 6.07

Transactions with Affiliates


85

Section 6.08

Restrictive Agreements


86

Section 6.09

Change in Fiscal Year


86

Section 6.10

Limitation on Amendments


87

Section 6.11

Use of Proceeds


87

 

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

Section 7.01

Events of Default


87

 

 

 

ARTICLE VIII

 

 

 

THE AGENTS

 

 

 

Section 8.01

Appointment


89

Section 8.02

Exculpatory Provisions


90

Section 8.03

Reliance by Agents


90

Section 8.04

Delegation of Duties


91

Section 8.05

Indemnification


91

Section 8.06

Withholding Tax


91

Section 8.07

Successor Administrative Agent


92

Section 8.08

Non-Reliance on Agents and Other Lenders


92

Section 8.09

Credit Bidding


92

Section 8.10

Security Documents and Collateral Agent


93

Section 8.11

No Liability of Lead Arrangers


94

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

Section 9.01

Notices


95

Section 9.02

Waivers; Amendments


96

Section 9.03

Expenses; Indemnity; Damage Waiver


99

-iii-



--------------------------------------------------------------------------------

 

 

Section 9.04

Successors and Assigns


101

Section 9.05

Survival


105

Section 9.06

Counterparts; Integration; Effectiveness


106

Section 9.07

Severability


106

Section 9.08

Right of Setoff


106

Section 9.09

Governing Law; Consent to Service of Process


107

Section 9.10

WAIVER OF JURY TRIAL


107

Section 9.11

Headings


108

Section 9.12

Confidentiality


108

Section 9.13

Material Non-Public Information


109

Section 9.14

Interest Rate Limitation


109

Section 9.15

Release of Liens and Guarantees


109

Section 9.16

Platform; Borrower Materials


110

Section 9.17

USA PATRIOT Act


110

Section 9.18

No Advisory or Fiduciary Responsibility


111

Section 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


111

 

 



-iv-



--------------------------------------------------------------------------------

 

 

 

 

SCHEDULES:

 

 

 

Schedule 1.01A

Commitments

Schedule 1.01B

Principal Office

Schedule 1.01C

Auction Procedures

Schedule 1.01D

Initial Mortgaged Properties

Schedule 2.15

Payment Instructions

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Guaranty and Security Agreement

Exhibit D

Form of Perfection Certificate

Exhibit E

Form of Interest Election Request

Exhibit F-1

U.S. Tax Compliance Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit F-2

U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3

U.S. Tax Compliance Certificate (For Foreign Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit F-4

U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit G

Form of Solvency Certificate

 

 



-v-





--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT, dated as of October 4, 2017 (as amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), among Brooks Automation, Inc., a Delaware
corporation (the “Borrower”), the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article 1) and Morgan Stanley Senior Funding, Inc., as Administrative Agent and
Collateral Agent.

PRELIMINARY STATEMENT:

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Initial Term B Loan Commitments on the Effective Date in an aggregate
principal amount of $200,000,000.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I


Definitions

Section 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

“ABL Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Effective Date, among the ABL Agent, as agent for the ABL Claimholders (each as
defined therein) and the Administrative Agent, as agent for the Term Loan
Claimholders (as defined therein).

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition-Related Incremental Term Loan Commitments” has the meaning assigned
to such term in Section 2.17(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans”  has the meaning assigned to such term in Section 2.21.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).



1

 

--------------------------------------------------------------------------------

 

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and “Agent” means any one of them.

“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the interest rate, margin, original issue
discount, upfront fees and “LIBOR floors” or “base rate floors”; provided that
(i) original issue discount and upfront fees shall be equated to interest rate
assuming a four-year life to maturity of such Indebtedness, (ii) customary
arrangement, structuring, ticking, underwriting, amendment or commitment fees
paid solely to the applicable arrangers or agents with respect to such
Indebtedness and, if applicable, consent fees for an amendment paid generally to
consenting Lenders, shall each be excluded and (iii) for the purpose of Section
2.17, if the “LIBOR floor” for the Incremental Term Loans exceeds 0 basis
points, such excess shall be equated to interest rate margins for the purpose of
this definition.

“Allocation Date” mean the date on which the Lead Arrangers have syndicated the
Initial Term B Loan Commitments to the Initial Term B Lenders and provided each
Initial Term B Lender with its respective allocation thereto (which date may
have occurred prior to the Effective Date).

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an
Interest Period of one month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively; provided that, if determined
pursuant to the foregoing, the Alternate Base Rate is below zero, the Alternate
Base Rate will be deemed to be zero.

“Amendment” has the meaning assigned to that term in Section 4.01(k).

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery or corruption, including without limitation the U.S. Foreign Corrupt
Practices Act and the UK Bribery Act.

“Anti-Money Laundering Laws” means the applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable the money laundering statutes of all
jurisdictions in which the Borrower and its Subsidiaries operate, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority.

“Applicable Date” has the meaning assigned to such term in Section 9.02(h).

“Applicable Margin” means, for any day, (i) with respect to any Initial Term B
Loan, 2.50% per annum in the case of any Eurodollar Loan and 1.50% per annum in
the case of any ABR Loan and (ii) with respect to any Incremental Term Loan,
Extended Term Loan or Refinancing Term Loan, the “Applicable Margin” set forth
in the Incremental Term Loan Amendment, Extension Amendment or Refinancing
Amendment (as applicable) relating thereto.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If Commitments have
terminated or expired,

-2-



--------------------------------------------------------------------------------

 

 

the Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Auction Procedures” means the auction procedures with respect to Dutch Auctions
set forth in Schedule 1.01C hereto.

“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication: 

(a) $25,000,000, plus 

(b) the Available ECF Amount at such time, plus

(c) the aggregate amount of  net cash proceeds received by the Borrower from the
sale or issuance of Equity Interests of the Borrower after the Effective Date
and on or prior to such time (including upon exercise of warrants or options)
(other than Disqualified Stock), plus

(d) the amounts received in cash or Permitted Investments by the Borrower or any
Restricted Subsidiary from any distribution, dividend, profit, return of
capital, repayment of loans or upon the Disposition of any Investment, or
otherwise received from an Unrestricted Subsidiary (including the amounts
received in cash or Permitted Investments from any Disposition or issuance of
Equity Interests of an Unrestricted Subsidiary), in each case to the extent
received in respect of an Investment (including the designation of an
Unrestricted Subsidiary) made in reliance on the Available Amount and, in each
case, not to exceed the original amount of such Investment, plus

(e) the fair market value of the Investments by the Borrower and its Restricted
Subsidiaries made in any Unrestricted Subsidiary pursuant to Section 6.04(w) at
the time it is redesignated as or merged into a Restricted Subsidiary (in each
case, not to exceed the lesser of (i) the fair market value (as determined in
good faith by the Borrower) of such Investments made in such Unrestricted
Subsidiary at the time of such redesignation or merger and (ii) the fair market
value (as determined in good faith by the Borrower) of such Investments in such
Unrestricted Subsidiary at the time such Investments were made), minus

(f) the aggregate amount of any Investment made pursuant to Section 6.04(w), any
Restricted Payments made pursuant to Section 6.06(a)(vi), or any prepayment made
pursuant to Section 6.06(b)(vi) after the Effective Date and on or prior to such
time.

“Available ECF Amount” means, on any date, an amount not less than zero
determined on a cumulative basis equal to Excess Cash Flow for each fiscal year,
commencing with the fiscal year ending September 30, 2018 and ending with the
fiscal year of the Borrower most recently ended prior to the date of
determination for which financial statements pursuant to Section 5.01(a) or (b)
to the extent such

-3-



--------------------------------------------------------------------------------

 

 

Excess Cash Flow has not been applied or required to be applied to prepay
Initial Term B Loans pursuant to Section 2.08(c) (without regard to any credit
against such obligation).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of the United States of America.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation or company, the board of directors of such Person or any committee
thereof duly authorized to act on behalf of such board, (b) in the case of any
exempted or limited liability company, the board of managers, board of
directors, manager or managing member of such Person or the functional
equivalent of the foregoing, (c) in the case of any partnership, the board of
directors, board of managers, manager or managing member of a general partner of
such Person or the functional equivalent of the foregoing and (d) in any other
case, the functional equivalent of the foregoing.

“Borrower” has the meaning assigned to such term in the first paragraph of this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 9.16.

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or in the Commonwealth of Massachusetts
are authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day”

-4-



--------------------------------------------------------------------------------

 

 

shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as capital expenditures
on the consolidated statement of cash flows of the Borrower.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or tangible personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to the Effective Date (whether or not such operating lease obligations
were in effect on such date) shall continue to be accounted for as operating
lease obligations that would not otherwise be required to be reflected on such
Person’s balance sheet (and not as Capital Lease Obligations) for purposes of
this Agreement regardless of any change in GAAP or change in the application of
GAAP following the date that would otherwise require such obligations to be
reflected on such Person’s balance sheet or characterized as Capital Lease
Obligations.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

“CFC Holdco” means a Subsidiary that has no material assets other than Equity
Interests (including, for this purpose, any debt or other instrument treated as
equity for U.S. federal income tax purposes) of one or more other CFC Holdcos or
Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the Board of Directors of the Borrower
by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the current Board of Directors of
the Borrower nor (ii) nominated, appointed or approved for consideration by
shareholders for election by directors so nominated, appointed or approved; or
(c) a Change in Control or similar event, however denominated, under any
Material Indebtedness.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided,  however, that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (ii) all requests, rules, guidelines, or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar

-5-



--------------------------------------------------------------------------------

 

 

authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term B Loans or
Other Term Loans and (b) any Commitment refers to whether such Commitment is a
Term Loan Commitment to make Initial Term B Loans or Other Term Loans.  Other
Term Loans that have different terms and conditions (together with the
Commitments in respect thereof) from the Initial Term B Loans, or from Other
Term Loans, as applicable, shall be construed to be in separate and distinct
Classes.

“Class Loans” has the meaning assigned to such term in Section 9.02(h).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all “Collateral,” “Pledged Collateral,” “Mortgaged
Property,” “Trust Property,” or similar term as defined in any applicable
Security Document and all other property of any Loan Party that is subject to
any Lien in favor of the Collateral Agent for the benefit of the Secured Parties
pursuant to any Security Document; provided that, notwithstanding anything
herein or in any Security Document or other Loan Document, the “Collateral”
shall exclude any Excluded Property.

“Collateral Agent” means Morgan Stanley Senior Funding, Inc. or any successor
thereto in its capacity as collateral agent for the Secured Parties.

“Collateral and Guarantee Requirement” means, at any time, that the following
requirements shall be satisfied (to the extent such requirements are stated to
be applicable at the time):

(i) on the Effective Date, the Collateral Agent shall have received (A) from the
Borrower and each Guarantor, a counterpart of the Guaranty and Security
Agreement, (B) from the Borrower and each Guarantor, a counterpart of the
Perfection Certificate and (C) from each Guarantor, a counterpart of the
Guarantee Agreement, in each case, duly executed and delivered on behalf of such
Person;

(ii) on the Effective Date, (A)(x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Property, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Property, shall have
been pledged or assigned for security purposes to the extent required under the
Security Documents and (B) the Collateral Agent shall have received certificates
or other instruments (if any) representing such Equity Interests and any notes
or other instruments required to be delivered pursuant to the applicable
Security Documents, together with stock powers, note powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;

(iii) in the case of any Person that becomes a Guarantor after the Effective
Date, subject to Section 5.11, the Collateral Agent shall have received (A) a
supplement to the Guarantee Agreement and (B) supplements to the Guaranty and
Security Agreement and any other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Collateral Agent,
in each case, duly executed and delivered on behalf of such Guarantor;

(iv) after the Effective Date, subject to Section 5.11, all outstanding Equity
Interests of any Person (other than Excluded Property) that are directly held or
acquired by a Loan Party

-6-



--------------------------------------------------------------------------------

 

 

after the Effective Date and all Indebtedness owing to any Loan Party (other
than Excluded Property) that are directly acquired by a Loan Party after the
Effective Date shall have been pledged pursuant to the Security Documents and
the Collateral Agent shall have received certificates or other instruments (if
any) representing such Equity Interests and any notes or other instruments
required to be delivered pursuant to the applicable Security Documents, together
with stock powers or other instruments of transfer with respect thereto (as
applicable) endorsed in blank;

(v) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, intellectual property security agreements and filings with the
United States Copyright Office and the United States Patent and Trademark
Office, and all other actions reasonably requested by the Collateral Agent
(including those required by applicable Requirements of Law) to be delivered,
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been delivered, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
substantially concurrently with, or promptly following, the execution and
delivery of each such Security Document;

(vi) on the Effective Date, evidence of the insurance (if any) required by the
terms of Section 5.07 hereof shall have been received by the Collateral Agent;

(vii) after the Effective Date, the Collateral Agent shall have received (i)
such other Security Documents as may be required to be delivered pursuant to
Section 5.11 or the Security Documents, and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of Section
5.11;  provided, that notwithstanding anything herein to the contrary, no
actions required by the laws of any non-U.S. jurisdiction to create or perfect
any security interest in assets located or titled outside the U.S., including
any Intellectual Property registered in any non-U.S. jurisdiction, shall be
required or requested to be delivered, filed, registered or recorded (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction); and

(viii) the Collateral Agent shall have received counterparts of a Mortgage,
together with the other deliverables described in Section 5.11(b) with respect
to each Material Real Property duly executed and delivered by the record owner
of such property within the time periods set forth in Section 4.01(f) or Section
5.11 (as applicable).

The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation, perfection or maintenance of
pledges of, or security interests in, mortgages on, or the obtaining of mortgage
policies, surveys, abstracts or appraisals or taking other actions with respect
to, any Excluded Property. 

Notwithstanding anything to the contrary in this Agreement, the Security
Documents or any other Loan Document, (i) the Collateral Agent may grant
extensions of time or waiver of requirement for the creation or perfection of
security interests in or the execution and delivery of any Mortgage and the
obtaining of title insurance, surveys or opinions of counsel with respect to, or
obtaining of insurance with respect to, particular assets (including extensions
beyond the Effective Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (ii) there shall be no control, lockbox or similar arrangements nor
any control

-7-



--------------------------------------------------------------------------------

 

 

agreements relating to the Borrower’s and its Subsidiaries’ bank accounts
(including deposit, securities or commodities accounts), in each case other than
those under the Existing Credit Agreement, (iii) there shall be no landlord,
mortgagee or bailee waivers required, and (iv) no actions required by the laws
of any non-U.S. jurisdiction shall be required to be taken to create or perfect
any security interests in assets located or titled outside of the United States
(including any Equity Interests of any Foreign Subsidiary and any non U.S.
Intellectual Property) or to perfect or make enforceable any security interests
in such assets.

“Commitment” means a Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” means, for any period, the sum of, without
duplication, (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense of the
Borrower for such period in accordance with GAAP and (iii) all cash dividends
paid or payable during such period in respect of Disqualified Equity Interests
of the Borrower; provided that such dividends shall be multiplied by a fraction
the numerator of which is one and the denominator of which is one minus the
effective combined tax rate of the Borrower (expressed as a decimal) for such
period (as estimated by a Responsible Officer in good faith).

“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Borrower and its Restricted Subsidiaries that
may properly be classified as current assets in conformity with GAAP, excluding
cash and cash equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
that may property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any long-term
Indebtedness.

“Consolidated Depreciation and Amortization Expense” means, with respect to the
Borrower and its Restricted Subsidiaries for any Test Period, the total amount
of depreciation and amortization expense, including the amortization of goodwill
and other intangibles, for such Test Period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated EBITDA”  means, for any Test Period, an amount determined for
Borrower and its Restricted Subsidiaries on a consolidated basis equal to
Consolidated Net Income, for such Test Period:

(a) increased by (without duplication) in each case only to the extent the same
was deducted (and not added back) in determining such Consolidated Net Income
(other than with respect to clause (ix) below) and without duplication:

(i) Consolidated Depreciation and Amortization Expense of such Person for such
Test Period; plus



-8-



--------------------------------------------------------------------------------

 

 

(ii) interest expense for such Test Period; plus

(iii) any provision for taxes based on income or profits or capital (including
federal, state and local taxes, franchise taxes, excise taxes and similar taxes,
including any penalties or interest with respect thereto) for such Test Period;
plus

(iv) any fees, commissions, costs, expenses or other charges or any amortization
related to any issuance of Equity Interests, Investment not prohibited
hereunder, acquisition (including earn-out provisions), Disposition,
recapitalization or the incurrence, prepayment, amendment, modification,
restructuring or refinancing of Indebtedness permitted by this Agreement or
occurring prior to the Effective Date (whether or not successful) for such Test
Period, including (A) such fees, costs, expenses or charges related to the
Facilities and the other Transactions and (B) any amendment or other
modification to the terms of any such transactions; plus

(v) the amount of any cash restructuring charge and related charges, business
optimization expenses, or reserve or related items incurred during such Test
Period; plus

(vi) any other non-cash losses, charges and expenses (including non-cash
compensation charges) reducing Consolidated Net Income for such Test Period
except to the extent reserved for a cash expense or charge in any future period;
plus

(vii) any net loss from disposed, abandoned, transferred, closed or discontinued
operations (excluding held for sale discontinued operations until actually
disposed of); plus

(viii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
during such Test Period; plus

(ix) the amount of expected cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies had been realized on the first day of such Test Period) related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost saving and other similar initiatives which are, in each
case, factually supportable and reasonably identifiable, in each case net of the
amount of actual benefits realized during such Test Period from such actions;
provided that (x) such cost savings, operating expense reductions, restructuring
charges and expense and cost-saving synergies are expected to be realized (in
the good faith determination of the Borrower) within twenty four (24) months
after such transaction or initiative has been consummated, (y) no cost savings,
operating expense reductions, restructuring charges and expense and cost-saving
synergies may be added pursuant to this clause (ix) to the extent duplicative of
any expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such Test Period and (z) the aggregate add-backs pursuant to this
clause (ix) (plus any adjustments made in respect of anticipated synergies and
cost savings pursuant to clause (y) of the definition of “Pro Forma Basis”)
shall not exceed 25% of Consolidated EBITDA for such Test Period (calculated on
a Pro Forma Basis but prior to giving effect to any add back under this clause
(ix) or such adjustments made pursuant to clause (y) of the definition of “Pro
Forma Basis”); plus

(x) expenses relating to changes in GAAP; plus



-9-



--------------------------------------------------------------------------------

 

 

(b) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such Test Period from currency translation
gains or losses related to currency hedges or remeasurements of Indebtedness
(including any net loss or gain resulting from currency exchange risk), plus or
minus, as applicable;

(ii) any net after-tax income (loss) from the early extinguishment of
Indebtedness, plus or minus, as applicable; and

(iii) extraordinary, unusual or non-recurring losses, charges or expenses;

all as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries during such period, calculated on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following:  (a) gains or losses attributable to property sales not in the
ordinary course of business (as determined in good faith by the Borrower), (b)
the cumulative effect of a change in accounting principles and any gains or
losses attributable to write-ups or write-downs of assets, (c) the net income
(or loss) of any Person that is not the Borrower or a Restricted Subsidiary or
that is accounted for by the equity method of accounting, provided that the
income of such Person will be included to the extent of the amount of dividends
or similar distributions paid in cash (or converted to cash) to the Borrower or
a Restricted Subsidiary.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries at such date.

“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlled” has a meaning correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
or has made a public statement to the effect

-10-



--------------------------------------------------------------------------------

 

 

that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied or generally under other agreements in which it
commits to extend credit), (c) has failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a Bankruptcy Event or (ii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (A) an Undisclosed Administration or (B) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of the courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.

“Disposition” or “Dispose” means, with respect to any Person, the sale,
transfer, license or other disposition (including any sale and leaseback
transaction) of any property of such Person.

“Disqualified Institution” means (a) any Person identified in writing upon three
(3) Business Days’ notice by the Borrower to the Administrative Agent that is at
the time a competitor of the Borrower or any of its Subsidiaries or (b) any
Affiliate of any Person described in clause (a) to the extent such Affiliate is
clearly identifiable solely on the basis of the similarity of such Affiliate’s
name to any Person described in clause (a) (but excluding any Affiliate of such
Person that is a bona fide debt fund or investment vehicle that is primarily
engaged, or that advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds or
similar extensions of credit or securities in the ordinary course and with
respect to which such Person does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity), in
each case, solely to the extent the list of Disqualified Institutions described
in clause (a) is made available to all Lenders (either by the Borrower or by the
Administrative Agent with the Borrower’s express authorization) on the Platform;
it being understood that to the extent the Borrower provides such list (or any
supplement thereto) to the Administrative Agent, the Administrative Agent is
authorized to and shall post such list (and any such supplement thereto) on the
Platform; provided that no supplement to the list of Disqualified Institutions
described in clause (a) shall apply retroactively to disqualify any Persons that
have previously acquired an assignment or participation interest in the Loans.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
exchangeable), or upon the happening of any event or condition (a) mature
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable (other than solely for Qualified Equity
Interests of the Borrower and cash in lieu of fractional shares of such Equity
Interests), pursuant to a sinking fund obligation or otherwise, (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), in whole or in part, (c) provide for scheduled, mandatory payments
of dividends in cash, or (d) are or become convertible into or exchangeable,
either mandatorily or at the option of the holder thereof, for Indebtedness or
any other Equity Interests that would constitute Disqualified Stock, in the case
of each of the foregoing clauses (a), (b), (c) and (d), (A) prior to the date
that is ninety-one (91) days after the Latest Maturity Date in effect at the
time of issuance thereof and (B) except as a result of a change of control or
asset sale or similar event so long as any rights of the holders thereof upon
the

-11-



--------------------------------------------------------------------------------

 

 

occurrence of a change of control or asset sale event or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments (provided,
that only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock).  Notwithstanding the foregoing:  (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or any of its Subsidiaries or by any such plan to such employees shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employees’ termination, death or
disability and (ii) any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Qualified Equity Interests shall not be deemed to be Disqualified Stock.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries that are organized under the laws
of the United States, any state thereof or the District of Columbia.

“Dutch Auction” means an auction conducted by the Borrower or any Subsidiary in
order to purchase Term Loans as contemplated by Section 9.04(e), as applicable,
in accordance with the Auction Procedures.

“ECF Percentage” means, as of the date of determination, (a) if the Secured
Leverage Ratio (determined without giving effect to the proviso in the
definition of “Unrestricted Cash”) as of the last day of the applicable fiscal
year of the Borrower is greater than 1.75:1.00, 50%, (b) if the Secured Leverage
Ratio (determined without giving effect to the proviso in the definition of
“Unrestricted Cash”) as of the last day of the applicable fiscal year of the
Borrower is less than or equal to 1.75:1.00 but greater than 1.00:1.00, 25% and
(c) otherwise, 0%.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any degree) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which is October
4, 2017.



-12-



--------------------------------------------------------------------------------

 

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a natural
person with the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Engagement Letter” means the engagement letter, dated as of September 12, 2017,
between the Borrower and the Lead Arrangers.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, or injunctions issued or promulgated by any
Governmental Authority, governing pollution, protection of the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Materials or human health or safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated),
other than the Borrower, that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any failure to make a required contribution;
(c) a determination that any Plan is, or is expected to be, in “at-risk” status;
(d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal (including under Section 4062(e) of ERISA) from
any Plan or Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any

-13-



--------------------------------------------------------------------------------

 

 

ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA or is in “endangered” or
“critical” or “critical and declining” status, within the meaning of Section 432
of the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such period;

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization and non-cash compensation expense arising from
equity awards) to the extent deducted in arriving at the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries;

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(iv) cash receipts in respect of Swap Agreements during such period to the
extent not otherwise included in Consolidated Net Income of the Borrower and its
Restricted Subsidiaries; and

(v) the amount of tax expense deducted in determining Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for such period to the extent it
exceeds the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period; minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income of the Borrower and its Restricted Subsidiaries
and non-cash gains to the extent included in arriving at such Consolidated Net
Income of the Borrower and its Restricted Subsidiaries;

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of an incurrence or issuance of
Indebtedness (other than extensions of credit under any revolving credit
facility or similar facility or other short term Indebtedness);



-14-



--------------------------------------------------------------------------------

 

 

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of Capital Lease Obligations, (B) prepayments of Loans pursuant to Section
2.08(b) to the extent required due to a Disposition that resulted in an increase
to such Consolidated Net Income and not in excess of the amount of such increase
and (C) the amount of scheduled amortization payments in respect of the Term
Loans, but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments in respect of any revolving credit facility available to the
Borrower or any of its Restricted Subsidiaries except, in the case of this
clause (Y), to the extent there is an equivalent permanent reduction in
commitments thereunder) made during such period, except to the extent financed
with the proceeds of an incurrence of Indebtedness (other than extensions of
credit under any revolving credit facility or similar facility or other short
term Indebtedness);

(iv) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period;

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting);

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness;

(vii) without duplication of amounts deducted pursuant to clause (x) below in
prior periods, the amount of Investments made under clauses (g), (m), (r), (w)
(solely with respect to clause (a) of the definition of “Available Amount”), (x)
and (y) of Section 6.04, except to the extent that such Investments and
acquisitions were financed with the proceeds of an incurrence of Indebtedness
(other than extensions of credit under any other revolving credit facility or
similar facility or other short term Indebtedness);

(viii) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income;

(ix) the aggregate amount of any premium, make-whole or penalty payments paid in
cash by the Borrower and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness except to
the extent that such amounts were financed with the proceeds of an incurrence of
Indebtedness (other than extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness);

(x) without duplication of amounts deducted from Excess Cash Flow in prior
periods, at the option of the Borrower, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Investments permitted by Section 6.04, Permitted
Acquisitions, Capital Expenditures or acquisitions to be consummated or made
during the period of four consecutive Fiscal Quarters of the Borrower following
the end of such period except to the extent intended to be financed with the
proceeds of an incurrence of other Indebtedness (other than extensions of credit
under any other revolving credit facility or similar facility or other short
term Indebtedness); provided that to the extent the aggregate amount utilized to
finance such Investments permitted by Section 6.04, Permitted Acquisitions,
Capital Expenditures or acquisitions during such period of four consecutive
Fiscal Quarters is less than

-15-



--------------------------------------------------------------------------------

 

 

the Contract Consideration, the amount of such shortfall, shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
Fiscal Quarters;  

(xi) the aggregate amount of all cash Restricted Payments of the Borrower and
its Restricted Subsidiaries made during such period; and

(xii) cash payments during such period in respect of non-cash items expensed in
a prior period but not reducing Excess Cash Flow as calculated for such prior
period.

“Excluded Property” means (i) any leasehold interest in real property and any
fee owned real property (other than Material Real Property), (ii) motor vehicles
and other assets subject to certificates of title, except to the extent a
security interest therein can be perfected by the filing of a UCC financing
statement, (iii) letter of credit rights, except the extent perfection can be
accomplished by filing of a UCC financing statement, and commercial tort claims
in an amount reasonably estimated by the Borrower to be less than $10,000,000,
(iv) pledges and security interests prohibited by applicable law, rule or
regulation including the requirement to obtain consent of any governmental
authority after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition, (v) Equity Interests in any Person other than Wholly Owned
Subsidiaries, to the extent not permitted by the terms of such Person’s
organizational or joint venture documents after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition, (vi) any lease, permit, license or
agreement, any property subject to a purchase money security interest, Capital
Lease Obligations or similar arrangement permitted under this Agreement, and any
deposit or cash collateral account securing Liens of a type described in Section
6.02(j) and paragraphs (c) and (d) of the definition of Permitted Encumbrances,
in each case, to the extent the grant of a security interest therein would
violate or invalidate such lease, permit, license or agreement,  purchase money
or similar arrangement, or agreement governing such deposit or cash collateral
account or create a right of termination in favor of any other party thereto
(other than the Borrower or any of its Restricted Subsidiaries) after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition, (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such security interest or perfection thereof are excessive in relation
to the benefit to the Lenders of the security afforded thereby, (viii) (a)
voting Equity Interests in excess of 65% of the voting Equity Interests of any
first tier CFC or CFC Holdco or (b) any of the assets of a CFC (including any of
the Equity Interests of a Subsidiary of a CFC), (ix) any governmental licenses
or state or local franchises, charters and authorizations, to the extent
security interests in such licenses, franchises, charters or authorizations are
prohibited or restricted by the terms thereof after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law, (x) any U.S. trademark application filed on the basis of an
intent-to-use such trademark prior to the filing with and acceptance by the
United States Patent and Trademark Office of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto pursuant to Section 1(c) or Section 1(d) of
the Lanham Act (15 U.S.C. §1051, et seq.), to the extent, if any, that, and
solely during the period, if any, in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, (xi) (a) payroll and other
employee wage and benefit accounts, (b) sales tax accounts, (c) escrow accounts
for the benefit of unaffiliated third parties and (d) fiduciary or trust
accounts for the benefit of unaffiliated third parties, and, in the case of
clauses (a) through (d), the funds or other property held in or maintained in
any such account, in each case, other than to the extent perfection may be
accomplished by filing of a UCC

-16-



--------------------------------------------------------------------------------

 

 

financing statement and other than proceeds of Collateral, (xii) any acquired
property (including property acquired through acquisition or merger of another
entity), if at the time of such acquisition the granting of a security interest
therein or the pledge thereof is prohibited by contract or other agreement
binding on such acquired property (in each case, not created in contemplation
thereof) to the extent and for so long as such contract or other agreement
prohibits such security interest or pledge after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition, (xiii) Equity Interests issued by, or
assets of, Unrestricted Subsidiaries, Immaterial Subsidiaries, not for profit
subsidiaries and Captive Insurance Subsidiaries, (xiv) Margin Stock, and (xv)
assets to the extent the granting of a security interest in such assets would
result in a material adverse tax consequence to the Borrower or its Subsidiaries
(as reasonably determined by the Administrative Agent and the Borrower).

“Excluded Subsidiary” means any of the following:

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited but only for so long as such
Domestic Subsidiary is prohibited from guaranteeing or granting Lien to secure
the Secured Obligations by any applicable law, rule or regulation or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited but only for so long as such
Domestic Subsidiary by any applicable contractual requirement from guaranteeing
or granting Liens to secure the Secured Obligations existing on the Effective
Date or existing at the time such Subsidiary becomes a Subsidiary, so long as
such prohibition did not arise as part of such acquisition (and for so long as
such restriction or any replacement or renewal thereof is in effect),

(e) any Foreign Subsidiary,

(f) any Domestic Subsidiary (i) that is a CFC Holdco or (ii) that is a direct or
indirect Subsidiary of a CFC Holdco or of a Foreign Subsidiary that is a CFC,

(g) any other Domestic Subsidiary with respect to which the Administrative Agent
and the Borrower reasonably agree that the cost (or material adverse Tax
consequences) of providing a Guarantee of or granting Liens to secure the
Secured Obligations would be excessive in relation to the benefit to be afforded
thereby,

(h) each Unrestricted Subsidiary,

(i) any not-for-profit Subsidiary, and

(j) any Captive Insurance Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee by
such Loan Party of, or the grant  by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the

-17-



--------------------------------------------------------------------------------

 

 

Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time such
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation.  If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Obligation is guaranteed by such Loan Party or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office located in or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment, pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the applicable Commitment, or, in the case of
an applicable interest in a Loan not funded pursuant to a prior Commitment, such
Lender acquires such interest in such Loan;  provided that this clause (b)(i)
shall not apply to an assignee pursuant to a request by the Borrower under
Section 2.16(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired such applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.14(f) and (d) any Taxes
imposed under FATCA.

“Existing Class Loans” has the meaning assigned to such term in Section 9.02(h).

“Existing Credit Agreement” means that certain Credit Agreement, dated as of May
26, 2016, as amended, amended and restated, supplemented, or otherwise modified
from time to time, among the Borrower, Biostorage Technologies, Inc., Wells
Fargo Bank, N.A., as administrative agent, and the other agents and lenders
party thereto.

“Extended Term Loan” has the meaning assigned to such term in Section 2.19(a).

“Extending Lender” has the meaning assigned to such term in Section 2.19(a).

“Extension” has the meaning assigned to such term in Section 2.19(a).

“Extension Amendment” has the meaning assigned to such term in Section 2.19(b).

“Extension Election” has the meaning assigned to such term in Section 2.19(a).

“Facility” means the respective facility and commitments utilized in making
Loans hereunder, it being understood that, as of the Effective Date there is one
Facility (i.e., the Initial Term B Facility) and thereafter, the term “Facility”
may include any other Class of Commitments and the extensions of credit
thereunder.



-18-



--------------------------------------------------------------------------------

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to the
foregoing (or any amended or successor version described above), and any
intergovernmental agreements entered into in connection with the foregoing and
any law, regulations, or official rules adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fiscal Quarter” means the fiscal quarter of the Borrower, ending on the last
day of each March, June, September and December of each year.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis, subject to the provisions of Section
1.03.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other

-19-



--------------------------------------------------------------------------------

 

 

obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation;  provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

“Guarantee Agreement” means a guarantee agreement substantially in the form of
Exhibit C, made by the Guarantors in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Guarantors” means each Restricted Subsidiary that becomes party to a Guarantee
Agreement as a Guarantor, and the permitted successors and assigns of each such
Person (except to the extent such Restricted Subsidiary or successor or assign
thereof is relieved from its obligations under the Guarantee Agreement pursuant
to the provisions of this Agreement). 

“Guaranty and Security Agreement” means the Guaranty and Security Agreement
substantially in the form of Exhibit C dated as of the Effective Date among the
Borrower, each Guarantor and the Collateral Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiaries” means all Subsidiaries other than the Material
Subsidiaries.

“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by any Loan Party in respect of one or more series of senior unsecured
notes, senior secured first lien or junior lien notes or subordinated notes (in
each case issued in a public offering, Rule 144A or other private placement in
lieu of the foregoing (and any Registered Equivalent Notes issued in exchange
therefor)) or junior lien or unsecured (but not senior secured first lien) loans
that, in each case, if secured, will be secured by Liens on the Collateral on a
pari passu basis (but without regard to the control of remedies) or a junior
priority basis with the Liens on Collateral securing the Secured Obligations,
and that are issued or made in lieu of Incremental Term Loans;  provided that
(i) the aggregate principal amount of all Incremental Equivalent Debt at the
time of issuance or incurrence shall not exceed the amount that would be
permitted to be incurred as Incremental Term Loans under Section 2.17(a) at such
time (with any Incremental Equivalent Debt being deemed to constitute
Indebtedness that is secured on a pari passu basis with the Term Facilities for
the purposes of calculating the Secured Leverage Ratio set forth in Section
2.17(a) even if not so secured), (ii) such Incremental Equivalent Debt shall not
be subject to any Guarantee by any Person other than a Loan Party, (iii) in the
case of Incremental Equivalent Debt that is secured, the obligations in respect
thereof shall not be secured by any Lien on any asset of any Person other than
any asset constituting Collateral, (iv) if such Incremental Equivalent Debt is
secured, such Incremental Equivalent Debt shall be subject to an applicable
Intercreditor Agreement and if such Incremental Equivalent Debt is payment
subordinated, shall be subject to a subordination agreement on terms that are
reasonably acceptable to the Administrative Agent and (v) at the time of
incurrence, such Incremental Equivalent Debt has a final maturity date equal to
or later than the Latest Maturity Date then in effect with respect to, and has a
Weighted Average Life to Maturity equal to or longer than, the Weighted Average
Life to Maturity of, the Class of outstanding Term Loans with the then Latest
Maturity Date or Weighted Average Life to Maturity, as the case may be.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.17(a).



-20-



--------------------------------------------------------------------------------

 

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loans” means any additional term loans made pursuant to
Section 2.17.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts and trade payables payable incurred in the ordinary course of business
and (ii) any bona-fide earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all Disqualified Stock in such Person, valued, as of the
date of determination, at the greater of (i) the maximum aggregate amount that
would be payable upon maturity, redemption, repayment or repurchase thereof (or
of Disqualified Stock or Indebtedness into which such Disqualified Stock
convertible or exchangeable) and (ii) the maximum liquidation preference of such
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock);  provided that the term
“Indebtedness” shall not include (i) deferred or prepaid revenue,  (ii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the seller, or (iii)
financing, construction or other similar liabilities arising pursuant to EITF
97-10 (ASC 840) or any successor accounting pronouncement and not reflecting any
obligation to any other Person.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  For all purposes
hereof, the Indebtedness of the Borrower and the Restricted Subsidiaries shall
exclude intercompany liabilities arising from their cash management, tax, and
accounting operations and intercompany loans, advances or Indebtedness having a
term not exceeding 364 days (inclusive of any rollover or extensions of terms)
and made in the ordinary course of business.

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Initial Term B Borrowing” means any Borrowing comprised of Initial Term B
Loans.

“Initial Term B Facility” means the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.



-21-



--------------------------------------------------------------------------------

 

 

“Initial Term B Facility Maturity Date” means the seventh anniversary of the
Effective Date.

“Initial Term B Lender” means a Lender with an Initial Term B Loan Commitment or
an outstanding Initial Term B Loan.

“Initial Term B Loan Commitment” means, with respect to each Term Loan Lender,
the commitment of such Term Loan Lender to make Initial Term B Loans
hereunder.  The amount of each Term Loan Lender’s Initial Term B Loan Commitment
as of the Effective Date is set forth on Schedule 1.01A.  The aggregate amount
of the Initial Term B Loan Commitments as of the Effective Date is $200,000,000.

“Initial Term B Loans” means the term loans made by the Term Loan Lenders to the
Borrower on the Effective Date pursuant to Section 2.01.

“Intellectual Property” means the following:  (a) copyrights, mask works
(including integrated circuit designs) and rights in works of authorship,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom, and all inventions,
discoveries and designs claimed or described therein, (d) trade secrets, and
other confidential information, including ideas, designs, concepts, compilations
of information, databases and rights in data, methods, techniques, procedures,
processes and other know-how, whether or not patentable and (e) all other
intellectual property or industrial property.

“Intercompany Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary owed to and held by the Borrower or any Restricted
Subsidiary;  provided that the occurrence of any event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any subsequent
transfer of such Indebtedness (other than to the Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to constitute a new incurrence of
Indebtedness other than Intercompany Indebtedness by the issuer thereof.

“Intercreditor Agreement” means the ABL Intercreditor Agreement, a Permitted
Pari Passu Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, as applicable.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, (i) the last day
of each March, June, September and December and (ii) the applicable Maturity
Date and (b) with respect to any Eurodollar Loan, (i) the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (ii) the applicable Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent agreed to by all Lenders with Commitments or Loans
under the applicable Class, twelve months, a period shorter than one month, or
any other period as is satisfactory to the Administrative Agent), as the
Borrower may elect;  provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding

-22-



--------------------------------------------------------------------------------

 

 

Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investment” has the meaning assigned to such term in Section 6.04.  

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means a corporation, partnership or other Person (other than a
Restricted Subsidiary) jointly owned by the Borrower or a Restricted Subsidiary
and one or more Persons that are not Affiliates of the Borrower for the purpose
of engaging in any business in which the Borrower would be permitted to engage
under Section 6.03(b).

“Junior Debt” has the meaning assigned to such term in Section 6.06(b).

“Junior Debt Prepayment” has the meaning assigned to such term in Section
6.06(b).

“Latest Maturity Date” means, at any date of determination, the latest Term
Facility Maturity Date applicable to any Loan or Commitment hereunder at such
time, in each case then in effect on such date of determination.

“LCA Election” has the meaning assigned to such term in Section 1.05(b).

“LCA Test Date” has the meaning assigned to such term in Section 1.05(b).  

“Lead Arrangers” means the Joint Lead Arrangers and Joint Bookrunners listed on
the cover page.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person
(excluding Disqualified Institutions) that shall have become a Lender hereto
pursuant to an Assignment and Assumption, Incremental Term Loan Amendment,
Extension Amendment or Refinancing Amendment, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means:

(a) with respect to any Eurodollar Borrowings for any Interest Period, the rate
appearing on Bloomberg screen LIBOR01 (or any successor to or substitute for
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that in the event such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in dollars are offered for such relevant Interest Period
to major banks in the London interbank market by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the beginning of such Interest Period; and



-23-



--------------------------------------------------------------------------------

 

 

(b) for any rate calculation with respect to a ABR Loan on any date, the rate
per annum equal to the LIBO Rate described in paragraph (a) above, at or about
11:00 a.m., London time, determined two Business Days prior to such date for
dollar deposits with a term of one month commencing that day;

provided that to the extent that any such rate is below zero, the LIBO Rate
described in paragraph (a) above will be deemed to be zero; provided,  further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided,  further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities;  provided that “Lien” shall not include any
non-exclusive licenses or covenants not to assert under Intellectual Property
that do not (i) interfere in any material respect with the business of the
Borrower and the Restricted Subsidiaries, taken as a whole or (ii) secure any
Indebtedness. 

“Limited Condition Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all of the Equity Interests or
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person (a) that is permitted by this
Agreement and (b) the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.

“Limited Condition Acquisition Agreement” means, with respect to any Limited
Condition Acquisition, the definitive acquisition documentation in respect
thereof.

“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, each Refinancing Amendment, each Incremental Term Loan Amendment,
each Extension Amendment, the ABL Intercreditor Agreement, any other
Intercreditor Agreement to the extent then in effect, the Notes and any other
document designated in writing by the Administrative Agent with Borrower’s
consent (such consent not to be unreasonably withheld) as a Loan Document.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, or (b) the validity or enforceability of the
Loan Documents, taken as a whole, or the rights or remedies of the
Administrative Agent or the Lenders thereunder, taken as a whole.



-24-



--------------------------------------------------------------------------------

 

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Real Property” means (i) the real property identified on Schedule
1.01D, and (ii) any other real estate owned (but not leased) by the Borrower or
any Guarantor located in the United States having a value in excess of
$3,000,000 (estimated in good faith by the Borrower).

“Material Subsidiary” means a Restricted Subsidiary that when combined with all
other Immaterial Subsidiaries either (a) generates in the aggregate 5% or more
of the Consolidated EBITDA of the Borrower or (b) holds in the aggregate assets
that constitute 5% or more of all consolidated assets of the Borrower and its
Restricted Subsidiaries as of the last day of the most recent Fiscal Quarter for
which financial statements of the Borrower are available;  provided that, if the
Consolidated EBITDA or consolidated assets of all Restricted Subsidiaries that
would otherwise be excluded from being a “Material Subsidiary” pursuant to
clauses (a) and (b) above exceeds the applicable thresholds set forth in clause
(a) or (b) above, then the Borrower shall designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries to be “Material
Subsidiaries” to the extent necessary so that the Consolidated EBITDA and
consolidated assets of all Restricted Subsidiaries that are not Material
Subsidiaries do not exceed the applicable thresholds set forth in clause (a) or
(b) above.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage or deed of trust encumbering a Mortgaged Property in
form and substance reasonably acceptable to the Collateral Agent.

“Mortgage Policy” has the meaning assigned to such term in Section 5.11.

“Mortgaged Property” means any Material Real Property for which a Mortgage is
delivered pursuant to Section 4.01(f) or 5.11.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, the cash proceeds received by
the Borrower or any Restricted Subsidiary in respect of such event net of (a)
all Taxes paid (or reasonably estimated to be payable) by the Borrower or any of
its Restricted Subsidiaries to third parties in connection with such event and
the amount of any reserves established by the Borrower and its Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are directly attributable to such event (provided that any determination by
the Borrower that Taxes estimated to be payable are not payable and any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of the estimated
Taxes not payable or such reduction, as applicable), (b) all brokerage
commissions and fees, attorneys’ fees, accountants’ fees, investment banking
fees, underwriting discounts and other fees and out-of-pocket expenses
(including survey costs, title insurance premiums and related search and
recording charges) paid by the Borrower or any of its Restricted Subsidiaries to
third parties in connection with such event, (c) in the case of a Disposition of
an asset, (w) any funded escrow established pursuant to the documents evidencing
any Disposition to secure any indemnification obligations or

-25-



--------------------------------------------------------------------------------

 

 

adjustments to the purchase price associated with any such Disposition, (x) the
amount of all payments that are permitted hereunder and are made by the Borrower
and its Restricted Subsidiaries (or to establish an escrow for the future
repayment thereof) as a result of such event to repay Indebtedness (other than
the Initial Term B Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, (y) the pro rata portion of net
cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of the Borrower and the Restricted Subsidiaries as a result thereof
and (z) the amount of any liabilities directly associated with such asset and
retained by the Borrower or its Restricted Subsidiaries. 

“New Class Loans” has the meaning assigned to such term in Section 9.02(h).

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means any promissory notes issued pursuant to Section 2.07(e).

“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the Lenders
under this Agreement and the other Loan Documents and (b) the due and punctual
payment and performance of all covenants, agreements, obligations and
liabilities of the Loan Parties, monetary or otherwise, under or pursuant to
this Agreement and the other Loan Documents.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

-26-



--------------------------------------------------------------------------------

 

 

any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

“Other Incremental Term Loans” has the meaning assigned to such term in Section
2.17(b)(i).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).

“Other Term Facilities” means the Other Term Loan Commitments and the Other Term
Loans made thereunder.

“Other Term Loan Commitments” means, collectively, (a) Incremental Term Loan
Commitments and (b) commitments to make Refinancing Term Loans.

“Other Term Loans” means, collectively, (a) Other Incremental Term Loans, (b)
Extended Term Loans and (c) Refinancing Term Loans.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in the form attached hereto as Exhibit D, or such other form as is
reasonably satisfactory to the Administrative Agent.

“Permitted Acquisition” has the meaning set forth in Section 6.04(g).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet overdue for a period of more
than thirty (30) days or which are being contested in compliance with Section
5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, health, disability, unemployment insurance and other
social security laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, reimbursement
obligations in respect of letters of credit, and other obligations of a like
nature, in each case in the ordinary course of business;



-27-



--------------------------------------------------------------------------------

 

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Restricted Subsidiaries, taken as a whole;

(g) any obligations or duties affecting any of the property of the Borrower or
the Restricted Subsidiaries to any municipality or public authority with respect
to any franchise, grant, license or permit which do not materially impair the
use of such property for the purposes for which it is held;

(h) with respect to any Mortgaged Property, the exceptions included on the
applicable Mortgage Policy;

(i) Liens arising from precautionary UCC financing statements regarding
operating leases; and

(j) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Foreign Investments” means any of the following, to the extent held
in the ordinary course of business and not for speculative purposes; (i)
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 364 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any office of any commercial bank organized under the laws of any
jurisdiction outside of the United States of America, (ii) euros and Sterling,
(iii) investments of the type and maturity described in clauses (a) through (g)
of the definition of “Permitted Investments” of foreign obligors, which
investments are reasonably appropriate in connection with any business conducted
by the Borrower or its Subsidiaries (as determined by the Borrower in good
faith) and which investments or obligors (or the parent companies of such
obligors) have the ratings described in such clauses or equivalent ratings from
S&P and Moody’s and (iv) other short term investments utilized by the Borrower
and its Subsidiaries in accordance with normal investment practices for cash
management in such country in investments analogous to the investments described
in clauses (a) through (g) of the definition of “Permitted Investments” below
and in this paragraph and which are reasonably appropriate in connection with
any business conducted by the Borrower or its Subsidiaries in such country (as
determined by the Borrower in good faith).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 24 months with an aggregate
portfolio weighted-average maturity of 12 months or less from the date of
acquisition thereof and having, at such date of acquisition, short-term credit
ratings of at least A-1 and P-1 by S&P and Moody’s, respectively, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;



-28-



--------------------------------------------------------------------------------

 

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by S&P and
Aaa by Moody’s or invest solely in the assets described in clauses (a) through
(d) above

(f) municipal (tax-exempt) investments with a maximum maturity of 24 months with
an aggregate portfolio weighted-average maturity of 12 months or less (for
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the interest rate reset date will be used to determine the maturity
date);

(g) variable rate notes issued by, or guaranteed by, any state agency,
municipality or domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within 24 months with an aggregate portfolio weighted-average maturity
of 12 months or less from the date of acquisition (the interest rate reset date
will be used to determine the maturity date); and

(h) investments made pursuant to and in accordance with the Borrower’s
investment policy as approved by the Borrower’s Board of Directors, as in effect
on the Effective Date and as may be amended, supplemented or otherwise modified
from time to time with the approval of the Borrower’s Board of Directors.

“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal and ratable with the Liens securing
the Secured Obligations, one or more intercreditor agreements, each of which
shall be on terms which are consistent with market terms governing security
arrangements for the sharing of liens on a pari passu basis at the time such
intercreditor agreement is proposed to be established, as determined by the
Borrower and the Collateral Agent in the exercise of reasonable judgment.

“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Secured
Obligations, one or more intercreditor agreements, each of which shall be on
terms which are consistent with market terms governing security arrangements for
the sharing of liens on a junior basis at the time such intercreditor agreement
is proposed to be established, as determined by the Borrower and the Collateral
Agent in the exercise of reasonable judgment.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal, exchanges, replacements or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, exchanged, replaced or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees, premiums, penalties and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
exchanges, replacements or extension, (b) Indebtedness (other than purchase
money Indebtedness and

-29-



--------------------------------------------------------------------------------

 

 

Capital Lease Obligations) resulting from such modification, refinancing,
refunding, renewal, exchanges, replacements or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
exchanged, replaced or extended, (c) immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing, (d) if the Indebtedness
being modified, refinanced, refunded, renewed, exchanged, replaced or extended
is subordinated in right of payment to the Obligations, the Indebtedness
resulting from such modification, refinancing, refunding, renewal, exchange,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders, taken as a whole, as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, exchanged, replaced or extended, (e) if the
Indebtedness being modified, refinanced, refunded, renewed, exchanged, replaced
or extended is secured, (i) the Indebtedness resulting from such modification
refinancing, refunding, renewal, extension, replacement or extension shall only
be secured on the same basis (including relative priority) as the Indebtedness
being modified, refinanced, refunded, renewed, exchanged, replaced or extended
and shall be subject to the applicable Intercreditor Agreement and (ii) no Lien
relating thereto shall be expanded to cover any additional property of the
Borrower or any Restricted Subsidiary and (f) such Permitted Refinancing
Indebtedness is not recourse to any Restricted Subsidiary (other than a Loan
Party) that is not an obligor of the Indebtedness being so modified, refinanced,
refunded, renewed, exchanged, replaced or extended.  For the avoidance of doubt,
it is understood that a Permitted Refinancing Indebtedness may constitute a
portion of an issuance of Indebtedness in excess of the amount of such Permitted
Refinancing Indebtedness; provided that such excess amount is otherwise
permitted to be incurred under Section 6.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.16.

“Pledged Collateral” has the meaning assigned to such term in the Guaranty and
Security Agreement.

“Prepayment Event” means:

(a) any Disposition of any asset of the Borrower or any Restricted Subsidiary,
including any sale or issuance to a Person other than the Borrower or any
Restricted Subsidiary of Equity Interests in any Subsidiary, other than (i)
Dispositions described in clause (a), (c), (d), (e), (f), (g), (h), (i), (k),
(l) or (m) of Section 6.05, and (ii) other Dispositions resulting in Net
Proceeds not exceeding $5,000,000 for any individual transaction or series of
related transactions;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in Net Proceeds of $5,000,000 or
more with respect to such event; or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by Section
6.01 (other than Refinancing Term Loans and Refinancing Notes).



-30-



--------------------------------------------------------------------------------

 

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.

“Principal Office” means the Administrative Agent’s “Principal Office” as set
forth on Schedule 1.01B, or such other office or office of a third party or
sub-agent, as appropriate, as the Administrative Agent may from time to time
designate in writing to the Borrower and each Lender.

“Pro Forma Basis” means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable measurement period except
as set forth in Section 1.05(a), all calculations of the Secured Leverage Ratio,
Consolidated EBITDA, Consolidated Cash Interest Expense and the Total Leverage
Ratio will give pro forma effect to such Specified Transactions as if such
Specified Transactions occurred on the first day of such measurement
period.  Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a Financial Officer of the Borrower to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.  Whenever any calculation is made on a Pro Forma
Basis hereunder, such calculation shall be made in good faith by a Financial
Officer; provided that no such calculation shall include cost savings or
synergies unless  such cost savings and synergies are (i) either (x) in
compliance with Regulation S-X under the Securities Act of 1933, as amended or
(y) based on actions taken or to be taken within 24 months of the relevant
transaction or otherwise consistent with clause (a)(ix) of the definition of
“Consolidated EBITDA” and (ii) in an amount for any Test Period, when aggregated
with the amount of any increase to Consolidated EBITDA for such Test Period
pursuant to clause (a)(ix) of the definition of “Consolidated EBITDA,” that does
not exceed 25% of Consolidated EBITDA for such Test Period (calculated on a Pro
Forma Basis but prior to giving effect to any increase pursuant to this clause
(y) or clause (a)(ix) of the definition of “Consolidated EBITDA”).

“Pro Rata Extension Offers” has the meaning assigned to such term in Section
2.19(a).

“Proceeding” has the meaning assigned to such term in Section 9.03(b).

“Proposed Change” shall have the meaning assigned to such term in Section
9.02(d).

“Public Lender” has the meaning assigned to such term in Section 9.16.

“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Refinancing Amendment” has the meaning assigned to that term in Section
2.20(c).

“Refinancing Effective Date” has the meaning assigned to such term in Section
2.20(a).

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrower or any Guarantor (whether under an indenture, a credit agreement or
otherwise (other than this Agreement))

-31-



--------------------------------------------------------------------------------

 

 

and the Indebtedness represented thereby; provided that (a) 100% of the Net
Proceeds of such Refinancing Notes are used to permanently repay Term Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Term Loans so repaid and/or
Commitments so replaced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Latest Maturity Date; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so repaid; (e) the terms of such
Refinancing Notes do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Term Facility Maturity Date
of the Term Loans so reduced (other than (x) in the case of Refinancing Notes in
the form of notes, customary offers to repurchase or mandatory prepayment
provisions upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default and (y) in the case of Refinancing
Notes in the form of loans, customary amortization and mandatory and voluntary
prepayment provisions which are, when taken as a whole, consistent in all
material respects with, or not materially less favorable to the Loan Parties
than, those applicable to the Term Loans repaid and/or Commitments replaced, as
the case may be, with such Indebtedness to provide that any such mandatory
prepayments as a result of asset sales, events of loss, or excess cash flow,
shall be allocated on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) with the other Term Loans outstanding pursuant to
this Agreement); (f) there shall be no obligor with respect thereto that is not
a Loan Party; (g) if such Refinancing Notes are secured, the security agreements
relating to such assets shall not extend to any assets not constituting
Collateral and shall be no more favorable to the secured party or party, taken
as a whole (determined by the Borrower in good faith) than the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and such Refinancing Notes shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable; and (h) all other terms
applicable to such Refinancing Notes other than provisions relating to pricing,
rate floors, discounts, fees, interest rate margins, optional prepayment,
optional redemption and any other pricing terms (which pricing, rate floors,
discounts, fees, interest rate margins, optional prepayment, optional redemption
and other pricing terms shall not be subject to the provisions set forth in this
clause (h)) taken as a whole shall (as determined by the Borrower in good faith)
be substantially similar to, or not materially more favorable to the investors
in respect of such Refinancing Notes than, the terms, taken as a whole
(determined by the Borrower in good faith), applicable to the Term Loans so
reduced (except (i) to the extent such covenants and other terms apply solely to
any period after the Latest Maturity Date in effect at the time such Refinancing
Notes are issued or are otherwise reasonably acceptable to the Administrative
Agent, (ii) to the extent Lenders under the corresponding Term Loans also
receive the benefit of such more favorable terms and (iii) that any such
Refinancing Notes may contain any financial maintenance covenants, so long as
any such covenant shall not be tighter than (or in addition to) those applicable
to the Term Loans then outstanding (unless such covenants are also added for the
benefit of the Lenders holding the Term Loans then outstanding, which shall not
require consent of the Lenders holding the Term Loans then outstanding and which
the Administrative Agent shall add upon the issuance of such Refinancing
Notes)).

“Refinancing Term Loans” has the meaning assigned to such term in Section
2.20(a).

“Register” has the meaning set forth in Section 9.04(b)(F)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act of 1933 or other
private placement transaction under the Securities Act of 1933, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.



-32-



--------------------------------------------------------------------------------

 

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Repricing Event” means (a) any prepayment or repayment of any Initial Term B
Loan with the proceeds of any Indebtedness in the form of term loans, or any
conversion of any Initial Term B Loan into any new or replacement tranche of
term loans, in each case having an All-in Yield lower than the All-in Yield
(excluding for this purpose, upfront fees and original discount on the Initial
Term B Loans) of such Initial Term B Loan at the time of such prepayment or
repayment or conversion, but excluding any prepayment, repayment or conversion
in connection with a Change in Control or Transformative Acquisition, and (b)
any amendment or other modification of this Agreement that, directly or
indirectly, reduces the All-in Yield of any Initial Term B Loan, but excluding
any amendment or modification in connection with a Change in Control or
Transformative Acquisition.

“Required Lenders” means, at any time, Lenders having Loans or unfunded
Commitments representing greater than 50% of the aggregate amount of the Loans
or unused Commitments, as applicable, at such time.  The Loans and unused
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer of the
Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means a country, region or territory that at any time is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).



-33-



--------------------------------------------------------------------------------

 

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, the U.S. Department of Commerce or by the United Nations
Security Council, the European Union, any European Union Member State, Canada or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person directly or indirectly
owned or controlled by any such Person or Persons described in the foregoing
clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury or the United Nations Security
Council, the European Union, any European Union Member State, Canada or Her
Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) the greater of (i) the aggregate outstanding principal amount of
Indebtedness under clauses (a), (b), (g) or (j) of the definition thereof of the
Borrower and its Restricted Subsidiaries, on a consolidated basis, that is
secured by Liens on property or assets of the Borrower or any of its Restricted
Subsidiaries (after giving effect to any incurrence or repayment of any such
Indebtedness on such date) minus Unrestricted Cash and (ii) $0 to (b)
Consolidated EBITDA for the Test Period ending on such date.

“Secured Obligations” means, collectively, the Obligations, including all
interest and other monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each sub-agent appointed pursuant to Article VIII hereof by
the Administrative Agent with respect to matters relating to the Loan Documents
or by the Collateral Agent with respect to matters relating to any Security
Document and each other Person to which any of the Secured Obligations is owed.

“Security Documents” means the Guaranty and Security Agreement, Mortgage, and
each other security document or pledge agreement delivered by any Loan Party
pursuant to Section 5.11 to secure any of the Secured Obligations, and all UCC
or other financing statements, intellectual property security agreements or
instruments of perfection required by this Agreement or any security agreement
to be filed with respect to the security interests in personal property created
pursuant to the Guaranty and Security Agreement and any other document or
instrument utilized to pledge as collateral for the Secured Obligations any
property of whatever kind or nature.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Specified Transaction” means (i) any Disposition and any asset acquisition,
Investment (or series of related Investments), in each case, in excess of
$20,000,000 (or any similar transaction or transactions), any dividend,
distribution or other similar payment, (ii) the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary or of any Unrestricted Subsidiary as a
Restricted Subsidiary and (iii) any incurrence, repayment, repurchase or
redemption of Indebtedness.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum

-34-



--------------------------------------------------------------------------------

 

 

reserve percentage (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentage shall include those imposed
pursuant to such Regulation D.  Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies or commodities.

“Target Person” has the meaning assigned to such term in the last paragraph of
Section 6.04.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means each of the Initial Term B Facility and any Other Term
Facility.

“Term Facility Maturity Date” means, as the context may require, (a) with
respect to the Initial Term B Facility, the Initial Term B Facility Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Term Loan Amendment, Extension
Amendment or Refinancing Amendment.

“Term Loan” means the Initial Term B Loans and/or the Other Term Loans.

“Term Loan Borrowing” means any Initial Term B Borrowing or any Borrowing of
Other Term Loans.

“Term Loan Commitment” means the commitment of a Term Loan Lender to make Term
Loans, including Initial Term B Loans and/or Other Term Loans, in each case, as
set forth on Schedule 1.01A or the applicable Incremental Term Loan Amendment or
Refinancing Amendment.

“Term Loan Lender” means a Lender having a Term Loan Commitment or that holds
Term Loans.



-35-



--------------------------------------------------------------------------------

 

 

“Test Period” means each period of four consecutive Fiscal Quarters of the
Borrower then last ended (in each case taken as one accounting period).

“Total Credit Exposure” means, as to any Term Loan Lender at any time, an amount
equal to the aggregate principal amount of such Term Loan Lender’s Term Loans
outstanding at such time.

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
the greater of (i) the outstanding principal amount of Indebtedness under
clauses (a), (b), (g) or (j) of the definition thereof of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, as of such date (after giving
effect to any incurrence or prepayment of Indebtedness on such date) minus
Unrestricted Cash and (ii) $0 to (b) Consolidated EBITDA for the Test Period
ending on such date.

“Transactions” means the Amendment and the entering into the Facility as of the
Effective Date.

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is not permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” means, as of any date of determination, such cash or
Permitted Investments that (a) does not appear (and is not required to appear)
as “restricted” on the consolidated balance sheet of the Borrower (unless such
appearance is related to the Liens granted to the Collateral Agent to secure the
Obligations or Liens with respect to the Existing Credit Agreement or any
Permitted Refinancing thereof (so long as such Permitted Refinancing maintains
the Collateral Agent’s Lien priority with respect to the Collateral as in effect
immediately prior thereto)), (b) is not subject to any Lien in favor of any
Person other than (i) the Collateral Agent for the benefit of the Secured
Parties, (ii) Liens in favor of the Collateral Agent and the Secured Parties in
connection with the Existing Credit Agreement and any Permitted Refinancing
thereof (so long as such Permitted Refinancing maintains the Collateral Agent’s
Lien priority with respect to the Collateral as in effect immediately prior
thereto), and (iii) Liens permitted under Section 6.02(k) and (c) is otherwise
generally available for use by the Borrower and its Restricted Subsidiaries;
provided that the aggregate amount of Unrestricted Cash for purposes of this
Agreement shall not exceed $100,000,000.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower which at the
time of determination is an Unrestricted Subsidiary (as designated by the
Borrower, as provided below); and (2) any Subsidiary of an Unrestricted
Subsidiary.  The Borrower may designate:  (a) any Subsidiary of the Borrower
(including any existing Subsidiary and any Subsidiary acquired or formed after
the Effective Date) to be an Unrestricted Subsidiary; provided that: (i) such
designation shall be deemed an Investment

-36-



--------------------------------------------------------------------------------

 

 

by the Borrower therein at the date of designation in an amount equal to the
fair market value of the Borrower’s (or its Restricted Subsidiaries’)
Investments therein, which shall be required to be permitted on such date in
accordance with Section 6.04 (and not as an Investment permitted thereby in a
Restricted Subsidiary); (ii) the Borrower could incur at least $1.00 of
additional Indebtedness pursuant to the Total Leverage Ratio test set forth in
clause (iv) of Section 6.01(i); and (iii) immediately after giving effect to
such designation, no Event of Default will have occurred and be continuing; and
(b) any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:
(i) immediately after giving effect to such designation, no Event of Default
will have occurred and be continuing; and (ii) the Borrower could incur at least
$1.00 of additional Indebtedness pursuant to the Total Leverage Ratio test set
forth in clause (iv) of Section 6.01(i).  Any such designation by the Borrower
will be notified by the Borrower to the Administrative Agent and the Borrower
shall promptly provide to the Administrative Agent a certificate of a
Responsible Officer certifying that such designation complied with the
applicable foregoing provisions.  The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness and Liens of such Subsidiary existing at such
time. 

“USA PATRIOT Act” has the meaning set forth in Section 9.17.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(b)(3).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means any Subsidiary of the Borrower all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other Persons to the extent such Equity Interests are required by
applicable law to be held by a Person other than the Borrower or one of its
Subsidiaries) is owned by the Borrower or one or more Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-down and Conversion Powers” means: 

(a) in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in EU Bail-In Legislation Schedule; and

(b) in relation to any other applicable Bail-In Legislation: 

(i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a

-37-



--------------------------------------------------------------------------------

 

 

bank, investment firm or other financial institution, to cancel, reduce, modify
or change the form of a liability of such a Person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that Person or any other Person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers; and

(ii) any similar or analogous powers under that Bail-In Legislation.

Section 1.02 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.03 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided,  further,
that if GAAP requires the Borrower subsequent to the Effective Date to cause
operating leases to be treated as capitalized leases or otherwise to be
reflected on such Person’s balance sheet, then such change shall not be given
effect hereunder, and those types of leases which were treated as operating
leases as of the Effective Date shall continue to be treated as operating leases
that would not otherwise be required to be reflected on such Person’s balance
sheet.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such

-38-



--------------------------------------------------------------------------------

 

 

Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

 

Section 1.04 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Loan Borrowing”).

 

Section 1.05 Pro Forma Calculations; Covenant Calculations.

 

(a) For purposes of any calculation of the Secured Leverage Ratio, Consolidated
Cash Interest Expense, Consolidated EBITDA or Total Leverage Ratio, in the event
that any Specified Transaction has occurred during the Test Period for which the
Secured Leverage Ratio, Consolidated Cash Interest Expense, Consolidated EBITDA
or Total Leverage Ratio is being calculated or following the end of such Test
Period and on or prior to the date of determination, such calculation shall be
made on a Pro Forma Basis.

(b) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with a
Specified Transaction undertaken in connection with the consummation of a
Limited Condition Acquisition, the date of determination of such ratio and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness) as if they
occurred at the beginning of the four consecutive fiscal quarter period being
used to calculate such financial ratio ending prior to the LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with.  For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower or the target of such
Limited Condition Acquisition) at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions.  If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.



-39-



--------------------------------------------------------------------------------

 

 

(c) Notwithstanding anything to the contrary herein, at any time Consolidated
Adjusted EBITDA is less than $0, there shall be no availability under any
Secured Leverage Ratio or the Total Leverage Ratio test when determining if the
Borrower may take any action permitted hereunder (including any incurrence of
Indebtedness).

ARTICLE II

The Credits 

Section 2.01 Commitments.  Subject to the terms and conditions set forth herein
(i) each Initial Term B Lender severally agrees to make an Initial Term B Loan
to the Borrower in dollars on the Effective Date in a single drawing and in an
amount not to exceed such Initial Term B Lender’s Initial Term B Loan
Commitment, and (ii) each Incremental Term Loan Lender with an Incremental Term
Loan Commitment agrees to make Incremental Term Loans to the Borrower in dollars
on the relevant borrowing date or during the relevant availability period in an
amount equal to such Lender’s applicable Incremental Term Loan Commitment.  All
such Term Loans shall be made on the applicable date by making immediately
available funds available to the Administrative Agent’s designated account or to
such other account or accounts as may be designated in writing to the
Administrative Agent by the Borrower, not later than the time specified by the
Administrative Agent.  Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.

 

Section 2.02 Loans and BorrowingsEach Loan shall be made as part of a Borrowing
consisting of Loans under the same Facility and of the same Type made by the
Lenders ratably in accordance with their respective Commitments under such
Facility.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required hereunder.

 

(a) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.11,  2.12,  2.13,  2.14,
 2.16 and 2.18 shall apply to such Affiliate to the same extent as to such
Lender);  provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(b) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000.  Borrowings of more than one Type and Class may be
outstanding at the same time;  provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.

(c) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Term Facility Maturity Date.



-40-



--------------------------------------------------------------------------------

 

 

Section 2.03 Requests for Borrowings.  To request a Borrowing (other than a
continuation or conversion, which is governed by Section 2.05), the Borrower
shall notify the Administrative Agent of such request by telephone (or, by
e-mail in accordance with Section 9.01):  (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by e-mail, hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit B and signed by the Borrower.  Each such telephonic, electronic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Class of such Borrowing;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account or such other account or
accounts designated in writing by the Borrower to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.04 Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, at the Principal Office of the Administrative Agent.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
at the Principal Office designated by the Administrative Agent or to such other
account or accounts as may be designated in writing to the Administrative Agent
by the Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.04 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent,

-41-



--------------------------------------------------------------------------------

 

 

then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.05 Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. 

(b) To make an election pursuant to this Section 2.05, the Borrower shall notify
the Administrative Agent of such election by telephone (or, by e-mail in
accordance with Section 9.01) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic (or electronic) Interest Election Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit E and signed by the Borrower. 

(c) Each telephonic, electronic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.



-42-



--------------------------------------------------------------------------------

 

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.

Section 2.06 Termination and Reduction of Commitments.  On the Effective Date
(after giving effect to the funding of the Initial Term B Loans to be made on
such date), the Initial Term B Loan Commitments of each Lender as of the
Effective Date will terminate.

 

Section 2.07 Repayment of Loans; Evidence of Debt.

 

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the accounts of the applicable Lenders the then unpaid principal
amount of each Borrowing no later than the applicable Term Facility Maturity
Date.  Subject to adjustment pursuant to Section 2.08(i), the Borrower shall
repay the Initial Term B Loans on each March 31, June 30, September 30 and
December 31 to occur during the term of this Agreement (commencing on the last
day of the first full Fiscal Quarter ending after the date of the initial
Borrowing of the Initial Term B Loans) or, if any such date is not a Business
Day, on the next succeeding Business Day, in an aggregate principal amount of
the then outstanding Initial Term B Loans equal to 0.25% of the initial
aggregate principal amount of the Initial Term B Loans with the balance of all
Initial Term B Loans incurred on the Effective Date payable on the Initial Term
B Facility Maturity Date.  In the event that any Other Term Loans are made, the
Borrower shall repay such Other Term Loans on the dates and in the amounts set
forth in the related Incremental Term Loan Amendment, Extension Amendment or
Refinancing Amendment.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal and
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.



-43-



--------------------------------------------------------------------------------

 

 

(e) Any Lender may request by written notice to the Borrower (with a copy to the
Administrative Agent) that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender (promptly after the Borrower’s receipt of such notice) a promissory note
payable to such Lender and its registered assigns and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein and its registered assigns.

Section 2.08 Prepayment of Loans.

 

(a) The Borrower shall have the right at any time and from time to time to
prepay (without premium or penalty except with respect to Initial Term B Loans
as provided in Section 2.08(f), if applicable) any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (d) of this Section
2.08, in a minimum amount equal to $1,000,000 or any integral multiple of
$500,000 in excess thereof; provided that the foregoing shall not prohibit
prepayment in an amount less than the denominations specified above if the
amount of such prepayment constitutes the remaining outstanding balance of the
Borrowing being prepaid.

(b) In the event and on each occasion that any Net Proceeds are received by the
Borrower or any Restricted Subsidiary in respect of any Prepayment Event, the
Borrower shall, on the day such Net Proceeds are received (or, in the case of a
Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” within five (5) Business Days after such Net Proceeds are
received by the Borrower or such Restricted Subsidiary), prepay the Initial Term
B Loans in an amount equal to 100% of such Net Proceeds; provided that, in the
case of any event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” the Borrower or any Restricted Subsidiary may cause the Net
Proceeds from such event (or a portion thereof) to be invested within 365 days
after receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds
in the business of the Borrower and its Restricted Subsidiaries (including to
consummate any Permitted Acquisition (or any other acquisition of all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person) permitted hereunder), in which case no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds from such event (or
such portion of such Net Proceeds so invested) except to the extent of any such
Net Proceeds that have not been so invested by the end of such 365-day period
(or within a period of 180 days thereafter if by the end of such initial 365-day
period the Borrower or one or more Restricted Subsidiaries shall have entered
into an agreement or binding commitment to invest such Net Proceeds), at which
time a prepayment shall be required in an amount equal to the Net Proceeds that
have not been so invested (and no prepayment shall be required to the extent the
aggregate amount of such Net Proceeds that are not reinvested in accordance with
this Section 2.08(b) does not exceed $10,000,000 in any fiscal year of
Borrower); provided,  further, that the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any other Indebtedness that is secured by the
Collateral on a pari passu basis with the Loans to the extent such other
Indebtedness and the Liens securing the same are permitted hereunder and the
documentation governing such other Indebtedness requires such a prepayment or
repurchase thereof with the proceeds of such Prepayment Event, in each case in
an amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, the numerator of which is the outstanding principal amount of
such other Indebtedness and the denominator of which is the aggregate
outstanding principal amount of Initial Term B Loans and such other
Indebtedness.  

(c) In the event that the Borrower has Excess Cash Flow for any fiscal year of
the Borrower, commencing with the fiscal year ending September 30, 2018, the
Borrower shall, within five (5)

-44-



--------------------------------------------------------------------------------

 

 

Business Days after the date financial statements are required to be delivered
pursuant to Section 5.01(a) for such fiscal year, prepay an aggregate principal
amount of Initial Term B Loans in an amount equal to the excess of (x) the ECF
Percentage of Excess Cash Flow for such fiscal year over (y) the aggregate
amount of (i) prepayments of Loans pursuant to Section 2.08(a) during such
fiscal year and (ii) purchases of Loans pursuant to Section 9.04(e) by the
Borrower or any Restricted Subsidiary during such fiscal year (determined by the
actual cash purchase price paid by such Person for any such purchase and not the
par value of the Loans purchased by such Person) (in each case other than with
the proceeds of Indebtedness).

(d) [Reserved].

(e) Prior to any optional or mandatory prepayment of Borrowings under this
Section 2.08, the Borrower shall, subject to the next sentence, specify the
Borrowing or Borrowings to be prepaid in the notice of such prepayment delivered
pursuant to paragraph (i) of this Section 2.08.  Mandatory prepayments shall be
applied without premium or penalty.  Notwithstanding the foregoing, any Initial
Term B Lender may elect, by notice to the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) at least one Business Day (or such
shorter period as may be established by the Administrative Agent) prior to the
required prepayment date, to decline all or any portion of any prepayment of its
Loans pursuant to this Section 2.08 (other than an optional prepayment pursuant
to paragraph (a) of this Section 2.08 or a prepayment pursuant to clause (c) of
the definition of “Prepayment Event,” which may not be declined), in which case
the aggregate amount of the payment that would have been applied to prepay Loans
but was so declined may be retained by the Borrower.

(f) In the event any Initial Term B Loans are subject to a Repricing Event prior
to the date that is six months after the Effective Date, then each Lender whose
Initial Term B Loans are prepaid or repaid in whole or in part, or which is
required to assign any of its Initial Term B Loans pursuant to Section 2.16, in
each case in connection with such Repricing Event or which holds an Initial Term
B Loan the All-in Yield (excluding for this purpose upfront fees and original
issue discount on the Initial Term B Loans) of which is reduced as a result of a
Repricing Event shall be paid an amount equal to 1.00% of the aggregate
principal amount of such Lender’s Initial Term B Loans so prepaid, repaid,
assigned or repriced.

(g) [Reserved].

(h) [Reserved].

(i) The Borrower shall notify the Administrative Agent by telephone (or by
e-mail in accordance with Section 9.01 and in any event as confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of such prepayment (or such later
time as the Administrative Agent may agree), and (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.  Each such notice shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  If a notice of optional prepayment is conditioned upon the
effectiveness of other credit facilities or consummation of any other
transaction, then such notice of prepayment may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each prepayment of a Term Loan Borrowing pursuant to Section
2.08(a) shall be applied to the remaining scheduled payments of the applicable
Term Loans included in the prepaid Term Loan Borrowing in such order as directed
by the Borrower, but absent such direction, in direct order of
maturity.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and in the case of any prepayment of Eurodollar Loans
pursuant to

-45-



--------------------------------------------------------------------------------

 

 

this Section 2.08 on any day prior to the last day of an Interest Period
applicable thereto, the Borrower shall, promptly after receipt of a written
request by any applicable Lender (which request shall set forth in reasonable
detail the basis for requesting such amount) pay to the Administrative Agent for
the account of such Lender any amounts required pursuant to Section 2.13.  Each
prepayment of Initial Term B Loans  pursuant to Sections 2.08(b) and (c) shall
be applied to the remaining scheduled amortization payments of the Initial Term
B Loans  in direct order of maturity.

(j) Notwithstanding the foregoing, if the Borrower reasonably determines in good
faith that the payment of any amounts attributable to Foreign Subsidiaries that
are required to be prepaid pursuant to Section 2.08(b) or (c) would result in
material adverse tax consequences or are prohibited or delayed by any
Requirement of Law (including financial assistance and corporate benefit
restrictions and fiduciary and statutory duties of the relevant directors) from
being repatriated to the Borrower, then the Borrower and its Restricted
Subsidiaries shall not be required to prepay such amounts as required under
Section 2.08(b) and (c) for so long as such material tax consequences exist or
the applicable Requirement of Law will not permit repatriation to the Borrower,
as applicable.

Section 2.09 Fees.

 

(a) On the Effective Date, the Borrower agrees to pay, or cause to be paid, to
the Administrative Agent, for the account of each Initial Term B Lender, 0.25%
of the aggregate principal amount of the Initial Term B Loan Commitment of such
Initial Term B Lender.

(b) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees to the Lenders.  Fees paid shall not be refundable under any
circumstances.

Section 2.10 Interest.

 

(a) The Initial Term B Loans comprising each ABR Term Loan Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin for ABR Initial
Term B Loans. 

(b) The Initial Term B Loans comprising each Eurodollar Term Loan Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin for Eurodollar Initial Term B
Loans.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
(a) and (b) of this Section 2.10 or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Initial Term B Loans as provided in paragraph
(a) of this Section 2.10.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.10 shall be

-46-



--------------------------------------------------------------------------------

 

 

payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.11 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.12 Increased Costs.

 

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded Taxes”
and (C) Connection Income Taxes) with respect to its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or



-47-



--------------------------------------------------------------------------------

 

 

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or to such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount),
then, within 10 days following request of such Lender or such other Recipient,
the Borrower will pay to such Lender or such other Recipient (accompanied by a
certificate in accordance with paragraph (c) of this Section 2.12), as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered; provided that such Person shall only be entitled to seek
such additional amounts if such Person is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities to the extent it is entitled to do so.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered within 10 days following request
of such Lender (accompanied by a certificate in accordance with paragraph (c) of
this Section 2.12); provided that such Person shall only be entitled to seek
such additional amounts if such Person is generally seeking the payment of
similar additional amounts from similarly situated borrowers in comparable
credit facilities to the extent it is entitled to do so.

(c) A certificate of a Lender setting forth in reasonable detail the basis for
and computation of the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.12 shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.12 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided,  further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

Section 2.13 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(h) and is revoked

-48-



--------------------------------------------------------------------------------

 

 

in accordance therewith), or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (but not lost profits) within 10 days following
request of such Lender (accompanied by a certificate described below in this
Section 2.13).  In the case of a Eurodollar Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth in
reasonable detail the basis for and computation of any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.13 shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Section 2.14 Taxes.

 

(a) Payments Free of Taxes.  All payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Requirements of
Law.  If any applicable Requirements of Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding for
Indemnified Taxes has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this Section 2.14)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

(c) Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) [Reserved].



-49-



--------------------------------------------------------------------------------

 

 

(e) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to any payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party executed copies of IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax;

(2) an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or W-8BEN-E, as
applicable; or



-50-



--------------------------------------------------------------------------------

 

 

(4) to the extent a Foreign Lender is not the beneficial owner (e.g., where the
Lender is a partnership or a participating Lender), executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of such direct and indirect partner(s);

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Requirements
of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment.  Solely for purposes of this clause
(d), “FATCA” shall include any amendments made to FATCA after the Effective
Date.

Each Lender agrees that if any documentation it previously delivered pursuant to
this Section 2.14(f) expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender pursuant to this Section 2.14(f).

(g) Treatment of Certain Refunds.  If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any of the Loan
Parties or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 2.14, it shall pay to the indemnifying Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such

-51-



--------------------------------------------------------------------------------

 

 

Loan Party under this Section 2.14 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the indemnifying Loan Party, upon the request of the
Administrative Agent or such Lender agrees to repay the amount paid over to
indemnifying Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying Loan Party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section
2.14 shall not be construed to require the Administrative Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the indemnifying Loan Party or any other Person.

(h) Survival.  Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms.  For purposes of this Section 2.14, the term “Requirements of
Law” includes FATCA.

Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.12,
 2.13 or 2.14, or otherwise) prior to the time expressly required hereunder for
such payment or, if no such time is expressly required, prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim at the Principal Office of the Administrative Agent for
the account of Lenders.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day solely for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at the
applicable account specified in Schedule 2.15 or, in any such case, to such
other account as the Administrative Agent shall from time to time specify in a
notice delivered to the Borrower, except that payments pursuant to Sections
2.12,  2.13,  2.14 and 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.



-52-



--------------------------------------------------------------------------------

 

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.  For purposes of subclause (b) of the definition of
“Excluded Taxes,” a Lender that acquires a participation pursuant to this
Section 2.15(c) shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04,  2.15(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

(f) Any proceeds of any Collateral securing the Secured Obligations in
connection with any enforcement or any bankruptcy or insolvency proceeding shall
be applied, subject to the ABL Intercreditor Agreement and any other applicable
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Agents from the Loan Parties,
second, to pay any fees or expense reimbursements then due to the Lenders from
the Loan Parties, third, to pay interest and commitment fees then due and
payable hereunder ratably, fourth, to prepay principal on the Loans, ratably
(with amounts applied to any such Term Loans applied to installments of the Term
Loans ratably in accordance with the then outstanding amounts thereof), fifth,
to the payment of any other Secured Obligation due to any Secured Party, sixth,
as provided for under the ABL Intercreditor Agreement and any other applicable
Intercreditor Agreement and seventh, after all of the Secured Obligations (other
than contingent indemnification obligations not yet due and owing) have been
paid in

-53-



--------------------------------------------------------------------------------

 

 

full (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code), to
the Borrower.

Notwithstanding the foregoing in this Section 2.15(f), amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. 

Section 2.16 Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.14, then such Lender shall (at the request of the Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment within 10 days following request of such Lender (accompanied by
reasonable back-up documentation relating thereto).

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.14, and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with paragraph (a) above, or if any
Lender is a Defaulting Lender, a Non-Consenting Lender or any Lender refuses to
make an Extension Election pursuant to Section 2.19, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments made pursuant
to Sections 2.12 and 2.14) and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent to the extent
such consent would be required under Section 9.04(b) for an assignment of the
applicable Loans or Commitments, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including, if applicable, the
prepayment fee pursuant to Section 2.08(f)), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.17 Incremental Term Loan Commitments.

 



-54-



--------------------------------------------------------------------------------

 

 

(a) At any time prior to the Latest Maturity Date, the Borrower may, by written
notice to the Administrative Agent (which the Administrative Agent shall
promptly furnish to each Lender), request that one or more Persons (which may
include the then-existing Lenders;  provided that no Lender shall be obligated
to provide such Incremental Term Loan Commitments and may elect or decline in
its sole discretion to provide Incremental Term Loan Commitments) establish
Incremental Term Loans under this paragraph (a), it being understood that (x) if
such Incremental Term Loan Commitment is to be provided by a Person that is not
already a Lender, the Administrative Agent shall have consented to such Person
being a Lender hereunder to the extent such consent would be required pursuant
to Section 9.04(b) in the event of an assignment to such Person (such consent
not to be unreasonably withheld) and (y) the Borrower may agree to accept less
than the amount of any proposed Incremental Term Loan Commitment;  provided that
the minimum aggregate principal amount accepted shall equal the lesser of (i)
$10,000,000 or (ii) the aggregate Incremental Term Loan Commitments proposed to
be provided in response to the Borrower’s request.  The minimum aggregate
principal amount of any Incremental Term Loan Commitment shall be $10,000,000,
(or such lesser amount as may be agreed by the Administrative Agent).  In no
event shall the aggregate amount of all Incremental Term Loan Commitments
pursuant to this paragraph (a) (when taken together with any Incremental
Equivalent Debt incurred prior to such date) exceed an amount equal to the sum
of (i) $75,000,000, (ii) the aggregate principal amount of voluntary prepayments
of the Term Loans and any Incremental Equivalent Debt, other than prepayments
from proceeds of long-term Indebtedness and (iii) any additional amount so long
as on the date of incurrence of such Incremental Term Loan Commitment (subject
to the terms of Section 2.17(b) below), in the case of this clause (iii), the
Secured Leverage Ratio does not exceed 3.00 to 1.00 on a Pro Forma Basis
(assuming the full amount available thereunder is drawn and without netting the
cash proceeds thereof) with any Incremental Equivalent Debt under Section
6.01(h) being deemed to constitute Indebtedness secured on a pari passu basis
with the Term Facilities for the purposes of calculating the Secured Leverage
Ratio even if unsecured.  The Borrower shall be deemed to have utilized the
amounts under clause (ii) prior to using the amounts under clause (i) or (iii)
and the Borrower shall be deemed to have utilized the amounts under clause (iii)
(to the extent compliant therewith) prior to utilization of the amounts under
clause (i).  The Borrower may arrange for one or more banks or other financial
institutions, which may include any Lenders, to provide Incremental Term Loans
or increase their applicable existing Term Loans in an aggregate amount equal to
the amount of the Incremental Term Loan Commitment.  Incremental Term Loans may
be made hereunder pursuant to an amendment, supplement or amendment and
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by Loan Parties, each Lender
participating in such tranche, each Person joining this Agreement as Lender by
participation in such tranche, if any, and the Administrative Agent.  Each
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.17.

Notwithstanding the foregoing, no Incremental Term Loans shall become effective
under this Section 2.17 unless on the proposed date of the effectiveness of such
Incremental Term Loan Commitment (i) the Administrative Agent shall have
received a certificate dated such date and executed by a Responsible Officer of
the Borrower that, subject to the proviso set forth below, that the conditions
set forth in Section 4.01(h)(ii)(A) and (h)(ii)(B), (ii) the Administrative
Agent shall have received documents from the Borrower consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Borrower to borrow hereunder after giving effect to such Incremental Term
Loan Commitment and (iii) the Administrative Agent shall have received customary
legal opinions or other certificates reasonably requested by it in connection
with any such transaction; provided that, with respect to any Incremental Term
Loan Commitment incurred for the primary purpose of financing a Limited
Condition Acquisition (“Acquisition-Related Incremental Term Loan Commitments”),
clause (i) of this sentence shall be deemed to have been satisfied so long as
(1) as of the

-55-



--------------------------------------------------------------------------------

 

 

date of effectiveness of the related Limited Condition Acquisition Agreement, no
Event of Default or Default is in existence or would result from entry into such
Limited Condition Acquisition Agreement, (2) as of the date of the initial
borrowing pursuant to such Acquisition-Related Incremental Term Loan Commitment,
no Event of Default under clause (a),  (b),  (h) or (i) of Section 7.01 is in
existence immediately before or immediately after giving effect (including on a
Pro Forma Basis) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (or in all respects if qualified by materiality) as of the date of
effectiveness of the applicable Limited Condition Acquisition Agreement and (4)
as of the date of the initial borrowing pursuant to such Acquisition-Related
Incremental Term Loan Commitment, customary “Sungard” representations and
warranties (with such representations and warranties to be reasonably determined
by the Administrative Agent and the Borrower) shall be true and correct in all
material respects (or in all respects if qualified by materiality) immediately
prior to, and immediately after giving effect to, the incurrence of such
Acquisition-Related Incremental Term Loan Commitment.  Nothing contained in this
Section 2.17 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to provide Incremental Term Loans at any time.

(b) The Loan Parties and each Incremental Term Loan Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Amendment and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Loan
Lender.  Each Incremental Term Loan Amendment shall specify the terms of the
applicable Incremental Term Loans; provided that:

(i) any commitments to make Incremental Term Loans in the form of additional
Initial Term B Loans shall have the same terms as the Initial Term B Loans, and
shall form part of the same Class of Initial Term B Loans,

(ii) [reserved],

(iii) any commitments to make Term Loans with pricing, maturity, amortization
and/or other terms different from the Initial Term B Loans (“Other Incremental
Term Loans”) shall be subject to compliance with clauses (iv) through (viii)
below, 

(iv) the Other Incremental Term Loans incurred pursuant to clause (a) of this
Section 2.17 shall be secured by Liens that rank equal in priority with the
Liens securing the existing Loans,

(v) the final maturity date of any such Other Incremental Term Loans shall be no
earlier than the Latest Maturity Date applicable to Term Loans in effect at the
date of incurrence of such Other Incremental Term Loans, and, except as to
pricing, amortization, final maturity date and ranking as to security (which
shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Term Loan Lenders in their sole discretion), the
Other Incremental Term Loans shall have terms, to the extent not consistent with
the Initial Term B Loans, that are not more favorable, taken as a whole, to the
lenders providing such Incremental Term Loans than the terms of the Initial Term
B Loans,

(vi) the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the then outstanding Term Loans with the longest remaining Weighted Average
Life to Maturity,

(vii) there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments,



-56-



--------------------------------------------------------------------------------

 

 

(viii) Other Incremental Term Loans shall not be secured by any asset of the
Borrower or its Subsidiaries other than the Collateral, and

(ix) the interest rate margins and (subject to clause (v) above) amortization
schedule applicable to the Loans made pursuant to the Incremental Term Loan
Commitments shall be determined by the Borrower and the applicable Incremental
Term Loan Lenders;  provided that in the event that the All-in Yield for any
Incremental Term Loan incurred by the Borrower under any Incremental Term Loan
Commitment on or prior to the 12 month anniversary of the Effective Date is
higher than the All-in Yield for the outstanding Initial Term B Loans hereunder
immediately prior to the incurrence of the applicable Incremental Term Loans by
more than 50 basis points, then the effective interest rate margin for the
Initial Term B Loans at the time such Incremental Term Loans are incurred shall
be increased to the extent necessary so that the All-in Yield for the Initial
Term B Loans is equal to the All-in Yield for such Incremental Term Loans minus
50 basis points.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Term Loan Amendment, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments evidenced thereby as provided for in Section 9.02.  Any
amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.17 and any such Collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.  Each of the
parties hereto hereby agrees that the Administrative Agent may take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Incremental Term Loans), when originally made, are included in
each Borrowing of the outstanding applicable Class of Term Loans on a pro rata
basis.

Notwithstanding anything to the contrary, this Section 2.17 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.18 Defaulting Lenders.

 

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders.”

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or Section 2.08(f) or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied at such
time or times as may be determined by the Administrative Agent as follows: 
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to

-57-



--------------------------------------------------------------------------------

 

 

be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded are held by the Lenders pro rata in accordance with the
Commitments hereunder.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) [Reserved].

(c) [Reserved].

(d) Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans of the
applicable Class to be held pro rata by the Lenders in accordance with the
Commitments of such Class, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided,  further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.19 Extensions of Loans.

 

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans on a pro rata basis (based on the aggregate outstanding Term
Loans of such Class), and on the same terms to each such Lender (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders that agree to such transactions from time to time to
extend the maturity date of such Lender’s Loans of such Class and to otherwise
modify the terms of such Lender’s Loans of such Class pursuant to the terms of
the relevant Pro Rata Extension Offer (including, without limitation, increasing
the interest rate or fees payable in respect of such Lender’s Loans and/or
modifying the amortization schedule in respect of such Lender’s Loans); provided
that any Lender offered or approached to provide an Extension (as defined
below), may elect to or decline in its sole discretion to provide an
Extension.  For the avoidance of doubt, the reference to “on the same terms” in
the preceding sentence shall mean that all of the Term Loans of such Class are
offered to be extended for the same amount of time and that

-58-



--------------------------------------------------------------------------------

 

 

the interest rate changes and fees payable with respect to such extension are
the same.  Any such extension (an “Extension”) agreed to between the Borrower
and any such Lender (an “Extending Lender”) will be established under this
Agreement by implementing an Other Term Loan for such Lender if such Lender is
extending an existing Term Loan (such extended Term Loan, an “Extended Term
Loan”).  Each Pro Rata Extension Offer shall specify the date on which the
Borrower proposes that the Extended Term Loan shall be made (the “Extension
Election”), which shall be a date not earlier than five (5) Business Days after
the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans.  Each Extension Amendment shall
specify the terms of the applicable Extended Term Loans; provided, that (i) no
Default shall have occurred and be continuing at the time the offering document
in respect of a Pro Rata Extension Offer is delivered to the Lenders, (ii) the
representations and warranties set forth in Article III shall be true and
correct in all material respects (or in all respects if qualified by
materiality) as of the date of effectiveness of the Extension Amendment, (iii)
except as to interest rates, fees and any other pricing terms, and amortization,
final maturity date and participation in prepayments and commitment reductions
(which shall, subject to clauses (iv) and (v) of this proviso, be determined by
the Borrower and set forth in the Pro Rata Extension Offer), the Extended Term
Loans shall have (x) the same terms as the existing Class of Term Loans from
which they are extended or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (iv) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence and (v) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans to which such offer
relates.  Upon the effectiveness of any Extension Amendment, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans evidenced thereby as provided for
in Section 9.02.  Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.  In connection with any
Extension Amendment, the Administrative Agent shall have received customary
legal opinions or other certificates reasonably requested by it in connection
with any such transaction.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan. 

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.19), (i) no
Extended Term Loan is required to be in any minimum amount or any minimum
increment, (ii) any Extending Lender may extend all or any portion of its Term
Loans pursuant to one or more Pro Rata Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan), (iii) there shall be no condition to any Extension of any
Loan at any time or from time to time other than notice to the Administrative
Agent of such Extension and the terms of the Extended Term Loan implemented
thereby, (iv) all Extended Term Loans and all obligations in respect thereof
shall be Obligations of the relevant Loan Parties under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with all
other Obligations of the Class being extended and (v) there shall be no borrower
(other than the Borrower) and no guarantors (other than the Guarantors) in
respect of any such Extended Term Loans.

(e) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent

-59-



--------------------------------------------------------------------------------

 

 

prior to making any Pro Rata Extension Offer to establish reasonable procedures
with respect to mechanical provisions relating to such Extension, including,
without limitation, timing, rounding and other adjustments.

Notwithstanding anything to the contrary, this Section 2.19 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.20 Refinancing Amendments.

 

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”) or Refinancing Notes pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, all Net Proceeds
of which are used to refinance in whole or in part any Class of Term
Loans.  Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans or
Refinancing Notes shall be made, which shall be a date not earlier than five (5)
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion);  provided, that: 

(i) immediately before and immediately after giving effect to the borrowing of
such Refinancing Term Loans on the Refinancing Effective Date each of the
conditions set forth in Section 4.01(h)(ii)(A) and (h)(ii)(B) shall be
satisfied;

(ii) the final maturity date of the Refinancing Term Loans or Refinancing Notes
shall be no earlier than the Term Facility Maturity Date of the refinanced Term
Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans or Refinancing
Notes shall not exceed the outstanding principal amount of the refinanced Term
Loans plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans or Refinancing
Notes (other than provisions relating to original issue discount, upfront fees,
interest rates and any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms, which shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or
not materially less favorable to the Borrower and its Subsidiaries than, the
terms, taken as a whole, applicable to the Initial Term B Loans (except to the
extent such covenants and other terms apply solely to any period after the then
applicable Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent);  provided that any such Refinancing Term Loans or
Refinancing Notes may contain any financial maintenance covenants,  so long as
any such covenant shall not be more restrictive to the Borrower than (or in
addition to) those applicable to the Term Loans then outstanding (unless such
covenants are also added for the benefit of the Lenders, which shall not require
consent of the Lenders holding the Term Loans then outstanding and which the
Administrative Agent shall add to this Agreement effective on such Refinancing
Effective Date);



-60-



--------------------------------------------------------------------------------

 

 

(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans and
Refinancing Notes;

(vii) Refinancing Term Loans and Refinancing Notes shall not be secured by any
asset of the Borrower and its Subsidiaries other than the Collateral; and

(viii) Refinancing Term Loans and Refinancing Notes may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans or Refinancing Notes;  provided, that any Lender offered
or approached to provide all or a portion of the Refinancing Term Loans or
Refinancing Notes may elect or decline, in its sole discretion, to provide a
Refinancing Term Loan or Refinancing Notes.  Any Refinancing Term Loans made on
any Refinancing Effective Date shall be designated an additional Class of Term
Loans for all purposes of this Agreement;  provided,  further, that any
Refinancing Term Loans may, to the extent provided in the applicable Refinancing
Amendment governing such Refinancing Term Loans, be designated as an increase in
any previously established Class of Term Loans made to the Borrower.

(c) The Borrower and each Lender providing the applicable Refinancing Term Loans
shall execute and deliver to the Administrative Agent an amendment to this
Agreement (a “Refinancing Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Refinancing Term
Loans.  For purposes of this Agreement and the other Loan Documents, a Lender
providing a Refinancing Term Loan will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan.  Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.20), (i) no Refinancing Term Loan is required
to be in any minimum amount or any minimum increment, (ii) there shall be no
condition to any incurrence of any Refinancing Term Loan at any time or from
time to time other than those set forth in clause (a) above and (iii) all
Refinancing Term Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with the other Secured Obligations. In
connection with any Refinancing Amendment, the Administrative Agent shall have
received customary legal opinions or other certificates reasonably requested by
it in connection with any such transaction.

Notwithstanding anything to the contrary, this Section 2.20 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.

Section 2.21 Illegality. Notwithstanding any other provision herein, if any
Change in Law occurring after the Effective Date shall make it unlawful for any
Lender to make or maintain any Eurodollar Loans as contemplated by this
Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice
of such circumstances to the Borrower and the Administrative Agent (which notice
shall be withdrawn whenever such circumstances no longer exist), (b) the
commitment of such Lender hereunder to make Affected Loans, continue Affected
Loans as such and convert an ABR Loan to an Affected Loan shall forthwith be
cancelled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain such Affected Loans, such Lender shall then have a
commitment only to make an ABR Loan when an Affected Loan is requested and (c)
such Lender’s Eurodollar Loans then outstanding as Affected Loans, if any, shall
be converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Affected Loans or within such
earlier period as required by law. If any such conversion of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to Section 2.13.



-61-



--------------------------------------------------------------------------------

 

 

ARTICLE III


Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization.  Each of the Borrower and its Restricted Subsidiaries
(i) is duly organized, validly existing and in good standing (to the extent such
concept exists in the relevant jurisdiction) under the laws of the jurisdiction
of its organization or incorporation, and (ii) has the requisite power and
authority to conduct its business as it is presently being conducted, except in
the case of clause (i) (other than with respect to any Loan Party), where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  The Borrower and its
Restricted Subsidiaries are qualified and licensed in all jurisdictions where
they are required to be so qualified or licensed to operate their business and
where the failure to so qualify or be licensed, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.02 Authorization; Enforceability.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party,
constitutes, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable against the Borrower or such other Loan
Party, as the case may be, in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03 Governmental Approvals; No Conflicts.  The execution, delivery and
performance of the Loan Documents by each Loan Party party thereto (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are (or will so be) in full force and effect, (ii) filings necessary to
perfect Liens created under the Loan Documents and (iii) those the failure to
obtain or make which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate (i) any
applicable law or regulation or (ii) any applicable Order of any Governmental
Authority, except to the extent such violation would not reasonably be expected
to result in a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of any Loan Party, (d) will not
violate or result in a default under any indenture, agreement or other
instrument evidencing Indebtedness binding upon the Borrower or any of its
Restricted Subsidiaries or their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries (other than pursuant to a Loan Document) except to the
extent such violation, default or right, as the case may be, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect and (e) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Restricted Subsidiaries, except Liens
created under the Loan Documents.

 



-62-



--------------------------------------------------------------------------------

 

 

Section 3.04 Financial Statements; No Material Adverse Change.

 

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of operations, changes in equity and cash flows as
of and for the fiscal year ended September 30, 2016, reported on by
PricewaterhouseCoopers LLP, independent certified public accountants, and (ii)
its consolidated balance sheet and statements of operations and cash flows as of
and for the Fiscal Quarter and the portion of the fiscal year ended June 30,
2017.  Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) The Borrower has heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Borrower and its consolidated Subsidiaries as of and for the
period of 12 consecutive months ended as of the most recently ended Fiscal
Quarter for which financial statements are available, prepared giving effect to
the Transactions as if the Transactions had occurred on such date, in the case
of such balance sheet, or at the beginning of such period, in the case of such
statements of operations. Such pro forma consolidated balance sheet and pro
forma statements of operations present fairly, in all material respects, the pro
forma financial position and results of operations of the Borrower and its
consolidated Subsidiaries as of and for the period of 12 consecutive months
ended as of the most recently ended Fiscal Quarter for which financial
statements are available, as if the Transactions had occurred on such date or at
the beginning of such period, as the case may be.

(c) Since the Effective Date, there has been no event, circumstance or condition
that has had or would reasonably be expected to have a material adverse change
in the business, assets, property or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole.

Section 3.05 Properties.  Each of the Borrower and its Restricted Subsidiaries
has good title to, or valid leasehold interests in, or easements or other
limited property interests in, all its real and tangible personal property
material to its business, except (i) for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or (ii) as individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.06 Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(b) Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has

-63-



--------------------------------------------------------------------------------

 

 

become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

Section 3.07 Compliance with Laws.  Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. 

 

Section 3.08 Intellectual Property.  The Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use all Intellectual Property reasonably
necessary for the conduct of its business as currently conducted, except for
those the failure to own or be licensed to use which would not reasonably be
expected to result in a Material Adverse Effect.  (a) The operation of the
Borrower’s and its Restricted Subsidiaries’ respective businesses, including the
use of Intellectual Property, by the Borrower and its Restricted Subsidiaries,
does not infringe on or violate the rights of any Person, (b) no Intellectual
Property of the Borrower or any of its Restricted Subsidiaries is being
infringed upon or violated by any Person in any material respect, and (c) no
claim is pending or threatened in writing challenging the ownership, use or the
validity of any Intellectual Property of the Borrower or any Restricted
Subsidiary, except for infringements, violations and claims referred to in the
foregoing clauses (a), (b) and (c) that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.09 Investment Company Status.  Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.10 Taxes.  Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it (including in its capacity as a withholding agent), except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves (to the extent required by GAAP) or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11 ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  Except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA.  The present
value of all accumulated benefit obligations under each Plan and under all Plans
in the aggregate (based on the assumption used for purposes of Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of such Plan by an amount that, if required to be paid as of such date by
the Borrower and the Subsidiaries would reasonably be expected to have a
Material Adverse Effect.

 

Section 3.12 Labor Matters

-64-



--------------------------------------------------------------------------------

 

 

.  On the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any of its Restricted Subsidiaries pending or, to the knowledge
of the Borrower, threatened in writing that would reasonably be expected to have
a Material Adverse Effect.  The hours worked by and payments made to employees
of the Borrower and its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other Requirements of Law dealing with such
matters in any manner that would reasonably be expected to have a Material
Adverse Effect.  All payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against any of them, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower and its Restricted
Subsidiaries except to the extent non-payment or failure to accrue would not
reasonably be expected to have a Material Adverse Effect.  The consummation of
the transactions contemplated by this Agreement will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of its Restricted
Subsidiaries is bound that would reasonably be expected to have a Material
Adverse Effect.

 

Section 3.13 Insurance.  The properties of the Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and reputable (after giving effect to any self-insurance which
the Borrower believes (in the good faith judgment of management of the Borrower)
is reasonable and prudent in light of the size and nature of its business), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.

 

Section 3.14 Solvency.  Immediately following the making of each Loan made on
the Effective Date and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of the Borrower (on a consolidated
basis with its Subsidiaries) will exceed its debts and liabilities, subordinate,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower (on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, as such debts and other liabilities become absolute and
matured; (c) the Borrower (on a consolidated basis with its Subsidiaries) will
be able to pay its debts and liabilities, subordinate, contingent or otherwise
as they become absolute and matured; and (d) the Borrower (on a consolidated
basis with its Subsidiaries) will not have unreasonably small capital with which
to conduct its business as such business is now conducted and is proposed to be
conducted following the Effective Date.

 

Section 3.15 Subsidiaries.  Schedule 3.15 hereto sets forth, as of the Effective
Date, (a) the name, type of organization and jurisdiction of organization of
each direct Subsidiary of each Loan Party, (b) the percentage of each class of
Equity Interests owned by each Loan Party in each of its direct Subsidiaries and
(c) each joint venture in which any Loan Party owns any Equity Interests, and
identifies each such direct Subsidiary of a Loan Party that is a Domestic
Subsidiary, a Guarantor and a Foreign Subsidiary, in each case as of the
Effective Date.

 

Section 3.16 Disclosure.  None of the reports, financial statements,
certificates or other written information (other than projections, financial
estimates, forecasts and other forward-looking information, and other
information of

-65-



--------------------------------------------------------------------------------

 

 

a general economic or industry specific nature) furnished by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any Loan Document or
delivered hereunder, when furnished and taken as a whole (as modified or
supplemented by other information so furnished) and when taken together with all
filings made by the Borrower or its Subsidiaries with the SEC, contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, taken as a whole in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information furnished by or on behalf
of the Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any Loan Document
or delivered hereunder, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time (it being understood that such projections are as to future events and
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized and actual results
during the period or periods covered by any such projections may differ
significantly from the projected results and such differences may be material).

 

Section 3.17 Federal Reserve Regulations.  No part of the proceeds of any Loan
will be used by the Borrower or any Restricted Subsidiary in any manner that
would result in a violation of Regulation U or Regulation X.  Neither the
Borrower nor any Restricted Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

Section 3.18 Use of Proceeds.  The proceeds of the Loans on the Effective Date
shall be used as described in the first sentence of Section 5.10.

 

Section 3.19 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to provide reasonable assurance of compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective directors, officers and
employees, and, to the knowledge of the Borrower, its and its Subsidiaries’
respective agents, are in compliance with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.  None of (a) the Borrower, any
Subsidiary or, any of their respective directors, officers or, to the knowledge
of Borrower, employees, or (b) to the knowledge of the Borrower, any agent of
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the Facilities established hereby, is a Sanctioned Person.  No
Borrowing or proceeds of any Loan will be used in a manner that violates any
Anti-Corruption Law, Anti-Money Laundering Laws or applicable Sanctions.

 

Section 3.20 Security Documents.

 

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
Lien on and security interest in the Collateral described therein to the extent
described therein.  As of the Effective Date, in the case of the Pledged
Collateral described in the Guaranty and Security Agreement, when certificates
or promissory notes, as applicable, representing such Pledged Collateral and
required to be delivered under the applicable

-66-



--------------------------------------------------------------------------------

 

 

Security Document are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Guaranty and Security Agreement when financing
statements are filed in the applicable filing offices, the Collateral Agent (for
the benefit of the Secured Parties) shall have a fully perfected Lien (subject
to all Permitted Encumbrances or as otherwise permitted by Section 6.02) on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent a security interest in such Collateral can be created
under the UCC, as security for the Secured Obligations to the extent perfection
in such collateral can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other Person (except Permitted Encumbrances or as otherwise permitted by
Section 6.02).

(b) When the Guaranty and Security Agreement or a short form thereof is filed
and recorded in the United States Patent and Trademark Office and/or the United
States Copyright Office, as applicable, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
of the financing statements referred to in clause (a) above, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States registered trademarks and United States issued
patents, United States trademark and patent applications and United States
registered copyrights and exclusive licenses of United States registered
copyrights, in each case prior and superior in right to the Lien of any other
Person, except for Permitted Encumbrances or as otherwise permitted by Section
6.02 (it being understood that subsequent recordings in the United States Patent
and Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and issued patents, trademark and patent
applications and registered copyrights and exclusive licenses of registered
copyrights acquired by the Loan Parties after the Effective Date or any U.S.
intent-to-use trademark applications that are no longer after the Effective
Date, deemed Excluded Property).

Section 3.21 Non-Loan Party Subsidiaries.  As of the Effective Date, Cool Lab,
LLC is an Immaterial Subsidiary.

 

ARTICLE IV


Conditions

Section 4.01 Effective Date.  The obligations of the Lenders to make Loans under
this Agreement on the Effective Date shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower either (i) a counterpart of this Agreement signed on behalf of the
Borrower, each other Loan Party and each Lender, (ii) a counterpart of the ABL
Intercreditor Agreement signed on behalf of the Borrower and each other Loan
Party or (iii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or email transmission of a signed signature page of this
Agreement) that the Borrower, each other Loan Party and each Lender has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Collateral Agent and the Lenders and dated the
Effective Date) of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C., counsel
for the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.  The Borrower hereby requests such counsel to deliver such
opinion.



-67-



--------------------------------------------------------------------------------

 

 

(c) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of Loan Documents to which
it is a party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable by the Borrower in connection with this Agreement and the Engagement
Letter on or prior to the Effective Date, to the extent invoiced at least three
(3) Business Days prior to the Effective Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder.

(e) The Administrative Agent shall have received promissory notes for each of
the Lenders who requested such notes at least three (3) Business Days prior to
the Effective Date.

(f) The Collateral and Guarantee Requirement shall have been satisfied; provided
the Borrower shall cause the Mortgage and deliverables described in Section
5.11(b) with respect to the Material Real Property described on Schedule 1.01D
to be delivered and the Guarantee and Collateral Requirement satisfied with
respect thereto within sixty (60) days after the Effective Date.

(g) The Administrative Agent shall have received a request for a Borrowing as
required by Section 2.03.

(h) The Administrative Agent shall have received (i) a solvency certificate
substantially in the form of Exhibit G and signed by a Financial Officer
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions to occur on the Effective Date and
(ii) a certificate of a Responsible Officer certifying that each of the
following conditions has been satisfied: (A) the representations and warranties
of each Loan Party set forth in this Agreement and any other Loan Document shall
be true and correct in all material respects (or in all respects to the extent
that any representation and warranty is qualified by materiality or Material
Adverse Effect) on and as of the date of such Loan, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and (B) at the time of and immediately after giving effect to such
Loan, no Default shall have occurred and be continuing.

(i) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Effective Date, all documentation and other information
required with respect to the Loan Parties by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act to the extent reasonably
requested in writing by the Administrative Agent at least ten (10) days prior to
the Effective Date.

(j) The Administrative Agent shall have received the financial statements
referred to in Section 3.04(a) and (b).  

(k) Substantially concurrently with the initial extension of credit on the
Effective Date, the Borrower shall have delivered to the Administrative Agent a
fully executed amendment to, or amendment and restatement of, the Existing
Credit Agreement containing, among other things, modifications

-68-



--------------------------------------------------------------------------------

 

 

satisfactory to Administrative Agent permitting thereunder the incurrence of the
Facilities and the granting of Liens and Guarantees pursuant to the Loan
Documents (the “Amendment”).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02).

ARTICLE V


Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent, for distribution to each Lender:

 

(a) within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending September 30, 2017, the audited consolidated balance
sheet and related statements of operations, changes in equity and cash flows as
of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, of the Borrower and
its consolidated Subsidiaries as of such year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than any exception, qualification or explanatory paragraph with respect to or
resulting from an upcoming maturity date under this Agreement occurring within
one year from the time such opinion is delivered)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three Fiscal Quarters of
each fiscal year of the Borrower (commencing with the Fiscal Quarter ended
December 31, 2017), the consolidated balance sheet and related statements of
operations and cash flows as of the end of and for such Fiscal Quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, of
the Borrower and the consolidated Subsidiaries, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and is continuing on such date and, if a
Default has occurred and is continuing on such date, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(ii) if the Borrower has any Unrestricted Subsidiaries during the related fiscal
period, setting forth in a reasonably detailed schedule, a comparison of the
consolidated results under clause (a) or (b) above with the financial condition
and results of operations of the Borrower and its consolidated Restricted
Subsidiaries;



-69-



--------------------------------------------------------------------------------

 

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, as the case may be;

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request in writing;

(f) within 90 days following the end of each fiscal year, commencing with the
fiscal year ending September 30, 2018, a forecasted budget in reasonable detail
of the Borrower and the Restricted Subsidiaries for such fiscal year; and

(g) promptly following any request thereof, all information and/or documentation
relating to the Borrower and its Subsidiaries necessary to comply with the USA
PATRIOT Act or for the Administrative Agent or any Lenders to confirm compliance
with the USA PATRIOT Act in connection with this Agreement.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.brooks.com (or any other address notified by the Borrower to the
Administrative Agent from time to time), (ii) solely with respect to the
obligations in paragraphs (a), (b) and (d) of this Section 5.01, on which the
Borrower files or furnishes its Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as applicable, with the SEC via the EDGAR filing system or any
successor electronic delivery procedures, in each case, within the time periods
specified in such paragraphs or (iii) on which such documents are delivered to
the Administrative Agent.  The Administrative Agent shall post such documents on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall be obligated to pay for all start-up and on-going
maintenance costs associated with such Internet or intranet website pursuant to
Section 9.03.  The Administrative Agent shall have no obligation to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Section 5.02 Notices of Material Events.  Promptly after any Responsible Officer
of the Borrower obtains actual knowledge thereof, the Borrower will furnish to
the Administrative Agent, for distribution to each Lender, written notice of the
following:

 

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Restricted Subsidiaries that would reasonably be expected to result
in a Material Adverse Effect; and

(c) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.



-70-



--------------------------------------------------------------------------------

 

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Information Regarding Collateral.  The Borrower will furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
legal name, (b) in any Loan Party’s type of organization, (c) in any Loan
Party’s jurisdiction of organization or (d) in any Loan Party’s organizational
identification number (if any).  The Borrower agrees to promptly (and in any
event within ten (10) Business Days after request therefor or such longer period
as the Administrative Agent shall agree) furnish the Collateral Agent all
information requested by the Collateral Agent and required in order to make all
filings under the UCC or other applicable U.S. laws and take (or to cause the
applicable Loan Party to take) all necessary action to ensure that the
Collateral Agent does continue following such change to have a valid, legal and
perfected security interest in all the Collateral of such Loan Party, subject to
the limitations and exceptions contained in the Loan Documents.  The Borrower
also agrees promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed, to the extent not covered by
insurance.

 

Section 5.04 Existence; Conduct of Business.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect;  provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
transaction permitted under Section 6.05.

 

Section 5.05 Payment of Taxes.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted and (b) the Borrower or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto to the extent required by GAAP.

 

Section 5.06 Maintenance of Properties.  Except as permitted under Section 6.03
and Section 6.05 the Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted and (b) with respect to Intellectual
Property rights owned by the Borrower and its Restricted Subsidiaries, maintain,
renew, protect and defend such Intellectual Property, except, in the case of
each of the foregoing clauses (a) and (b) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.07 Insurance.

 

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) maintain, insurance with insurance companies that the Borrower believes (in
the good faith judgment of the

-71-



--------------------------------------------------------------------------------

 

 

management of the Borrower) are financially sound and reputable (after giving
effect to any self-insurance which the Borrower believes (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Restricted Subsidiary operates, and (b) on the Effective Date, except
as otherwise agreed by the Administrative Agent, cause the Collateral Agent to
be listed as loss payee on property and casualty policies with respect to
tangible personal property and assets constituting Collateral located in the
United States of America and as an additional insured on all general liability
policies maintained by any Loan Party.

(b) In connection with the covenants set forth in this Section 5.07, it is
understood and agreed that:  (i) the Administrative Agent, the Collateral Agent,
the Lenders and their respective agents or employees shall not be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.07, it being understood that the Loan Parties shall look solely
to their insurance companies or any other parties other than the aforesaid
parties for the recovery of such loss or damage; and (ii) the amount and type of
insurance that the Borrower and its Restricted Subsidiaries has in effect as of
the Effective Date and the certificates listing the Collateral Agent as loss
payee or additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 5.07.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Loan Party to, (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance, including, if requested by the
Administrative Agent, evidence of annual renewals of such insurance.

Section 5.08 Books and Records; Inspection and Audit Rights.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in a manner to allow financial statements of the Borrower and
its Restricted Subsidiaries to be prepared in all material respects in
conformity with GAAP in respect of all material dealings and transactions in
relation to its business and activities.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent (acting on its own behalf or on behalf of the Lenders),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants (provided
an authorized representative of the Borrower and its Restricted Subsidiaries
shall be allowed to be present), all at such reasonable times during normal
business hours and as often as reasonably requested;  provided that, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 5.08 and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year and such time shall be at the reasonable expense of the
Borrower;  provided,  further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice.  The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent accountants.  Notwithstanding
anything to the contrary in this Section 5.08, none of the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-

-72-



--------------------------------------------------------------------------------

 

 

financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement between the Borrower or any of the Restricted Subsidiaries and a
Person that is not the Borrower or any of the Restricted Subsidiaries or any
other binding agreement not entered into in contemplation of preventing such
disclosure, inspection or examination or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product;  provided that the
Borrower shall use commercially reasonable efforts to secure the requisite
consent to disclose such documents or information and will notify the
Administrative Agent that such information is being withheld in reliance on this
sentence.

 

Section 5.09 Compliance with Laws.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all Requirements of Laws (including
Environmental Laws) and Orders applicable to it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

 

Section 5.10 Use of Proceeds.  The proceeds of the Loans will be used (i) to pay
fees and expenses incurred in connection with the Transactions and (ii) for
working capital and general corporate purposes and for any other purpose not
prohibited by the Loan Documents, including the potential acquisition (and
related fees and expenses) identified by the Borrower to the Administrative
Agent and the Lead Arrangers as of the Effective Date.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including Regulation
T, Regulation U and Regulation X. 

 

Section 5.11 Further Assurances.

 

(a) The Borrower will cause any Person that becomes a Domestic Subsidiary after
the Effective Date (other than any Excluded Subsidiary) and any Subsidiary that
ceases to be an Excluded Subsidiary after the Effective Date (i) to execute and
deliver to the Administrative Agent, within thirty (30) days after such Person
first becomes a Domestic Subsidiary or such Subsidiary ceases to be an Excluded
Subsidiary, as applicable (or such later date as may be agreed to by the
Collateral Agent in its sole discretion), a supplement to the Guaranty and
Security Agreement, in the form prescribed therein, guaranteeing the Secured
Obligations and cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party and (ii)
concurrently with the delivery of such supplement and Security Documents, will
deliver to the Administrative Agent and the Collateral Agent evidence of action
of such Person’s Board of Directors or other governing body authorizing the
execution, delivery and performance thereof.  The Loan Parties will execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, intellectual property security agreements and other documents), that
the Collateral Agent may reasonably request (including, without limitation,
those required by applicable law), to create, perfect and maintain the Liens and
security interests for the benefit of the Secured Parties contemplated by the
Loan Documents and to satisfy the Collateral and Guarantee Requirement and to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties and provide to the Collateral Agent, from
time to time upon reasonable request, evidence

-73-



--------------------------------------------------------------------------------

 

 

reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents, in each case subject to the exceptions and limitations contained in
the Loan Documents.

(b) After the Effective Date, in the event any Loan Party acquires any Material
Real Property, or an entity that becomes a Loan Party after the Effective Date
owns Material Real Property at the time it becomes a Loan Party, Borrower shall
promptly provide notice to the Administrative Agent describing such Material
Real Property and within 60 days (or such longer period as the Administrative
Agent may agree) of such acquisition or the date such entity becomes a Loan
Party, as applicable, and with respect to the Material Real Property described
on Schedule 1.01D, within the time period set forth in Section 4.01(f), the
applicable Loan Party shall execute and/or deliver, or cause to be executed
and/or delivered, to the Administrative Agent, a Mortgage, together with

(i)evidence that counterparts of such Mortgage has been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary in order to create, except to the extent otherwise provided hereunder,
including subject to Liens permitted by Section 6.02, a valid and subsisting
perfected Lien on such Material Real Property in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(ii)a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy or the equivalent or other form available in the
applicable jurisdiction (a “Mortgage Policy”) in form and substance, with
endorsements available in the applicable jurisdiction (it being agreed that
zoning reports from a nationally recognized zoning company shall be acceptable
in lieu of zoning endorsements to title policies in any jurisdiction where there
is a material difference in the cost of zoning reports and zoning endorsements)
and in amounts, reasonably acceptable to the Collateral Agent (not to exceed the
fair market value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Collateral Agent,
insuring such Mortgage to be valid subsisting Lien on the property described
therein, subject only to Liens permitted by Section 6.02 or such other Liens
reasonably satisfactory to the Collateral Agent that do not have a material
adverse impact on the use or value of the Mortgaged Properties;

(iii)a customary opinion of counsel for the applicable Loan Party in states in
which such Material Real Property is located, with respect to the enforceability
and perfection of such Mortgage and any related fixture filings and the due
authorization, execution and delivery of the Mortgage, in form and substance
reasonably satisfactory to the Collateral Agent;

(iv)an American Land Title/American Congress on Surveying and Mapping surveys
(or, if reasonably acceptable to the Collateral Agent, zip or express maps) for
such Material Real Property or existing surveys together with no change
affidavits, in each case certified to the Collateral Agent if deemed necessary
by the Collateral Agent in its reasonable discretion, sufficient for the title
insurance company issuing a Mortgage Policy to remove the standard survey
exception and issue standard survey-related endorsements and otherwise
reasonably satisfactory to the Collateral Agent;

(v)a completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to such Mortgaged Property and evidence of
flood insurance (if applicable); and



-74-



--------------------------------------------------------------------------------

 

 

(vi)as promptly as practicable after the reasonable request therefor by the
Collateral Agent, environmental assessment reports and reliance letters (if any)
that have been prepared in connection with such acquisition, designation or
formation of any Material Domestic Subsidiary or acquisition of any Material
Real Property; provided that there shall be no obligation to deliver to the
Collateral Agent any environmental assessment report whose disclosure to the
Collateral Agent would require the consent of a Person other than the Borrower
or one of its Subsidiaries, where, despite the commercially reasonable efforts
of the Borrower to obtain such consent, such consent cannot be obtained.

Section 5.12 Maintenance of Ratings.  The Borrower shall use commercially
reasonable efforts to (a) cause the Initial Term B Loans to be continuously
rated (but not any specific rating) by S&P and Moody’s and (b) maintain a public
corporate rating (but not any specific rating) from S&P and a public corporate
family rating (but not any specific rating) from Moody’s.

 

Section 5.13 Annual Lender Calls.  Following delivery (or, if later, required
delivery) of financial statements pursuant to Section 5.01(a), at the written
request of the Administrative Agent, the Borrower shall host a conference call
with the Lenders to review the financial information presented therein at a time
and date selected by the Borrower and reasonably acceptable to the
Administrative Agent; provided that the Administrative Agent may not request,
and the Borrower is not required to host, more than one such conference call per
Fiscal Year.

 

ARTICLE VI


Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness under the Loan Documents;

(b) obligations in respect of performance, bid, customs, government, appeal and
surety bonds, performance and completion guaranties and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business;

(c) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
hereto and Permitted Refinancing Indebtedness in respect thereof;

(d) Intercompany Indebtedness (to the extent permitted by Section 6.04);

(e) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
under this Section 6.01;  provided that in

-75-



--------------------------------------------------------------------------------

 

 

no event shall any Restricted Subsidiary that is not a Loan Party guarantee
Indebtedness of a Loan Party pursuant to this clause (e);

(f) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancing
Indebtedness in respect thereof; provided that (i) such Indebtedness (other than
Permitted Refinancing Indebtedness in respect thereof) is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness outstanding
in reliance on this clause (f) shall not exceed, at the time of incurrence
thereof, the greater of $75,000,000 and 10% of Consolidated Total Assets for the
most recently ended Test Period as of such time;

(g) (i) Indebtedness of any Person that becomes a Restricted Subsidiary after
the Effective Date; provided that (x) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (y) the aggregate
principal amount of Indebtedness outstanding in reliance on this clause (g)
shall not exceed, at the time of incurrence thereof, the greater of $100,000,000
and 10% of Consolidated Total Assets for the most recently ended Test Period as
of such time and (ii) Permitted Refinancing Indebtedness in respect thereof;

(h) any Refinancing Notes and Incremental Equivalent Debt and any Permitted
Refinancing Indebtedness in respect thereof;

(i) other Indebtedness of any Loan Party so long as (i) no portion of such
Indebtedness has a scheduled maturity date prior to a date that is later than
the Latest Maturity Date at the time of issuance thereof, (ii) the covenants and
events of default, taken as a whole, are not materially more restrictive than
the terms of this Agreement (as determined in good faith by the Borrower), (iii)
such Indebtedness is not subject to any mandatory redemption, repurchase or
sinking fund obligation (other than (x) customary offers to repurchase required
upon the consummation of an asset sale, change of control, or other fundamental
change) prior to the date that is later than the Latest Maturity Date and (iv)
at the time of the incurrence thereof on a Pro Forma Basis for the incurrence of
such Indebtedness and the use of proceeds therefrom (but without netting the
cash proceeds thereof), the Total Leverage Ratio does not exceed 3.75 to 1 in
each case, as of the last day of, and for, the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(j);

(j) Indebtedness incurred by Foreign Subsidiaries that are Restricted
Subsidiaries; provided that the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (j) shall not exceed, at the time of
incurrence thereof, the greater of $125,000,000 and 17.5% of Consolidated Total
Assets for the most recently ended Test Period as of such time;

(k) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary against insufficient funds and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements, in each case,
in the ordinary course of business;

(l) (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other contingent obligations in respect of any
Permitted Acquisitions or any other Investments permitted by Section 6.04 (both
before and after any liability associated therewith becomes fixed) and (ii)
Indebtedness

-76-



--------------------------------------------------------------------------------

 

 

incurred by the Borrower or any of its Restricted Subsidiaries arising from
agreements providing for indemnification related to sales of goods or adjustment
of purchase price or similar obligations in any case incurred in connection with
the Disposition of any business, assets or Subsidiary;

(m) Indebtedness incurred under the Existing Credit Agreement and Permitted
Refinancing Indebtedness in respect thereof;

(n) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(o) obligations in respect of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;

(p) other Indebtedness; provided that the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (p) shall not exceed, at the
time of incurrence thereof, $200,000,000; and

(q) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above.  

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (q) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses.

Section 6.02 Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a) Liens created under the Loan Documents and Liens securing Indebtedness
permitted under Section 6.01(h);

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02 hereto;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that is merged or consolidated with or into the Borrower or
any of its Restricted Subsidiaries or becomes a Subsidiary after the Effective
Date prior to the time such Person is so merged or consolidated or becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be;



-77-



--------------------------------------------------------------------------------

 

 

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary, including Liens deemed to exist in
respect of assets subject to Capital Lease Obligations; provided that (i) such
Liens secure Indebtedness permitted by Section 6.01(f), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary (other
than improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto); provided that individual
financings provided by a lender may be cross collateralized to other financings
provided by such lender or its affiliates;

(f) Liens securing Intercompany Indebtedness permitted under Section 6.01(d)
(other than Liens on Collateral securing Intercompany Indebtedness of the
Borrower or a Guarantor owing to a non-Guarantor Restricted Subsidiary);

(g) any Lien with respect to the Permitted Refinancing Indebtedness referred to
in clauses (c), (d) and (e) of this Section 6.02;

(h) Liens on insurance policies and proceeds thereof securing the financing of
the premiums with respect thereto;

(i) (i) Liens on assets of Restricted Subsidiaries that are not Guarantors
securing Indebtedness permitted under Section 6.01(j), and (ii) Liens on the
Equity Interests of Unrestricted Subsidiaries;

(j) Liens in favor of a seller solely on any cash earnest money deposits made by
the Borrower or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement with respect to any Permitted Acquisition or
other Investment permitted hereunder;

(k) Liens that are contractual, statutory, or common law rights of set-off
relating to (i) the establishment of depository relations or securities accounts
in the ordinary course of business with banks or financial institutions not
given in connection with the issuance of Indebtedness or (ii) pooled deposit or
sweep accounts of the Borrower and any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and its Restricted Subsidiaries;

(l) (i) Liens of a collection bank arising under Section 4-208 or Section 4-210
of the UCC on items in the course of collection and (ii) other Liens securing
cash management obligations (that do not constitute Indebtedness) in the
ordinary course of business; and

(m) Liens securing Indebtedness permitted under Section 6.01(n) and attaching
only to the proceeds of the applicable insurance policy;

(n) leases, licenses, subleases or sublicenses granted to others that do not (A)
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole or (B) secure any Indebtedness;

(o) any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;



-78-



--------------------------------------------------------------------------------

 

 

(p) additional Liens incurred by the Borrower and its Restricted Subsidiaries so
long as at the time of incurrence of the obligations secured thereby the
aggregate outstanding principal amount of Indebtedness and other obligations
secured thereby do not exceed $75,000,000 at any time;

(q) additional Liens securing Indebtedness if, at the time of and immediately
after the creation, incurrence or assumption of each such Lien and the related
Indebtedness, the Secured Leverage Ratio on a Pro Forma Basis does not exceed
3.00:1.00, as of the last day of, and for, the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01 or
Section 4.01(j);  provided that (i) any such Indebtedness secured by a Lien on
the Collateral shall be subject to the applicable Intercreditor Agreement, (ii)
at the time of incurrence, such Indebtedness shall have a final maturity date
equal to or later than the Latest Maturity Date then in effect with respect to,
and shall have a Weighted Average Life to Maturity equal to or longer than, the
Weighted Average Life to Maturity of, the Class of outstanding Term Loans with
the then Latest Maturity Date or Weighted Average Life to Maturity, as the case
may be, (iii) such Indebtedness shall not be secured by any asset of the
Borrower or its Subsidiaries other than the Collateral and (iv) any Indebtedness
for borrowed money in the form of term loans secured by such Liens on the
Collateral on a pari passu basis with the Term Loan Facility shall be subject to
the requirements of Section 2.17(b)(ix) as if such term loans were Incremental
Term Loans; and

(r) Liens securing Indebtedness incurred pursuant to Section 6.01(m) and subject
to the ABL Intercreditor Agreement and/or other applicable Intercreditor
Agreements.

For purposes of determining compliance with this Section 6.02, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above and/or one or more of the exceptions contained in the definition of
“Permitted Encumbrances,” the Borrower may divide and classify such Lien (or a
portion thereof) in any manner that complies with this covenant and may later
divide and reclassify any such Lien so long as the Lien (as so divided and/or
reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.

Section 6.03 Fundamental Changes.

 

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Restricted Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person;

(ii) any Person may merge or consolidate with or into any Restricted Subsidiary
in a transaction; provided that (A) if any party to such merger or consolidation
is a Loan Party the surviving Person must also be a Loan Party and must succeed
to all the obligations of such Loan Party under the Loan Documents or
simultaneously with such merger, the continuing or surviving Person shall become
a Loan Party and (B) if any party to such merger or consolidation is a
Restricted Subsidiary the surviving Person shall also be a Restricted Subsidiary
unless designated as an Unrestricted Subsidiary pursuant to the definition of
such term;



-79-



--------------------------------------------------------------------------------

 

 

(iii) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(iv) any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to Section
6.04;  provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which shall comply with the applicable requirements of Section 5.11,
to the extent required thereby; provided further that if such Restricted
Subsidiary was a Loan Party the continuing or surviving Person shall be a Loan
Party;

(v) none of the foregoing shall prohibit any Disposition permitted by Section
6.05; and

(vi) any Restricted Subsidiary may effect a merger, dissolution, liquidation,
consolidation or amalgamation to effect a Disposition permitted pursuant
to Section 6.05.

(b) The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Effective Date and other
business activities which are extensions thereof or otherwise incidental,
complementary, reasonably related or ancillary to any of the foregoing.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase or acquire any Equity Interests in or evidences of Indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of or make any loans or advances to, Guarantee any Indebtedness
of any other Person or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person (other than inventory
acquired in the ordinary course of business) constituting a business unit
division, product line or line of business or all or substantially all of the
property and assets or business of another Person (all of the foregoing being
collectively called “Investments” and, each individually an “Investment”),
except:

 

(a) Permitted Investments and Permitted Foreign Investments;

(b) Investments existing on, or contractually committed on, the Effective Date
and set forth on Schedule 6.04 hereto;

(c) Investments existing on the Effective Date in Restricted Subsidiaries;

(d) Investments in Persons that, immediately prior to such Investments, are Loan
Parties;

(e) Investments by (i) any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary and (ii) by the Borrower or any Restricted
Subsidiary that is a Loan Party in any Restricted Subsidiary that is not a Loan
Party not to exceed the greater of $175,000,000 and 25% of Consolidated Total
Assets for the most recently ended Test Period after giving effect to the making
of such Investment on a Pro Forma Basis;

(f) Investments held by any Person acquired in any Permitted Acquisition at the
time of such Permitted Acquisition (and not acquired in contemplation of the
Permitted Acquisition);



-80-



--------------------------------------------------------------------------------

 

 

(g) Investments constituting an acquisition of the Equity Interests in a Person
that becomes a Restricted Subsidiary or all or substantially all of the assets
(or all or substantially all of the assets constituting a business unit,
division, product line or line of business) of any Person; provided that (i) no
Event of Default shall have occurred and be continuing or would occur as a
result thereof, (ii) the Borrower and its Restricted Subsidiaries shall, upon
giving effect to such acquisition, be in compliance with Section 5.11 and
Section 6.03(b) and (iii) the aggregate amount of all acquisition consideration
paid by Loan Parties in connection with Investments and acquisitions made in
reliance on this clause (g) attributable to the acquisition of acquired entities
that do not become Guarantors shall not exceed at the time any such Investment
is made the greater of $175,0000,000 and 20% of Consolidated Total Assets for
the most recently ended Test Period after giving effect to the making of such
Investment on a Pro Forma Basis (each, a “Permitted Acquisition”).

(h) Guarantees constituting Indebtedness permitted by Section 6.01;  provided
that a Loan Party shall not Guarantee any Indebtedness of a Restricted
Subsidiary that is not a Loan Party pursuant to this paragraph (h);

(i) Investments (a) received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business and (b) of noncash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition of assets otherwise permitted by Section 6.05;

(j) accounts receivable and extensions of trade credit arising in the ordinary
course of business;

(k) Investments held by any Restricted Subsidiary at the time it becomes a
Subsidiary in a transaction permitted by this Section 6.04;

(l) advances to officers, directors and employees of the Borrower and any
Restricted Subsidiary for travel arising in the ordinary course of business;

(m) loans to officers, directors, consultants and employees of the Borrower or
any Restricted Subsidiary, not to exceed $5,000,000 in the aggregate at any one
time outstanding;

(n) promissory notes and other noncash consideration received by the Borrower
and its Restricted Subsidiaries in connection with any Disposition permitted
hereunder;

(o) advances in the form of prepayments of expenses, so long as such expenses
were incurred in the ordinary course of business and are paid in accordance with
customary trade terms of the Borrower or any of its Restricted Subsidiaries;

(p) Guarantees by the Borrower or any of its Restricted Subsidiaries of
obligations of any Restricted Subsidiary or the Borrower incurred in the
ordinary course of business and not constituting Indebtedness;

(q) Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(q)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08, respectively;

(r) other Investments so long as on the date such Investment is made, (i) no
Event of Default shall have occurred and be continuing and (ii) the Total
Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or Section
4.01(j) at the time such Investment is made on a Pro Forma Basis is no greater
than 3.00 to 1.00;



-81-



--------------------------------------------------------------------------------

 

 

(s) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(t) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower or with Net Proceeds of any issuance
of Qualified Equity Interests of the Borrower;

(u) (i) intercompany advances arising from their cash management, tax and
accounting operations and (ii) intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any rollover or extensions of
terms) and made in the ordinary course of business;

(v) Investments represented by Swap Agreements permitted under Section 6.01(o);
 

(w) so long as no Event of Default has occurred and is continuing or would
result therefrom, other Investments in an amount not to exceed the Available
Amount;

(x) other Investments; provided that at the time any such Investment is made the
aggregate amount of Investments made in reliance on this clause (x) shall not
exceed $150,000,000; and

(y) Investments in Joint Ventures, in an aggregate amount not to exceed the
greater of $150,000,000 and 20% of Consolidated Total Assets for the most
recently ended Test Period as of such time after giving effect to the making of
such Investment on a Pro Forma Basis.

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, less any return of capital, without adjustment for
subsequent increases or decreases in the value of such Investment.  For the
avoidance of doubt, the acquisition by the Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of their respective
businesses shall not be considered an Investment.  To the extent an Investment
is permitted to be made by a Loan Party directly in any Restricted Subsidiary or
any other Person who is not a Loan Party (each such Restricted Subsidiary or
other Person, a “Target Person”) under any provision of this Section 6.04, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary (and further advanced, contributed or distributed to
another Restricted Subsidiary) for purposes of making the relevant Investment in
(or effecting an acquisition of) the Target Person without constituting an
Investment for purposes of Section 6.04 (it being understood that such
Investment must satisfy the requirements of, and shall count towards any
thresholds in, a provision of this Section 6.04 as if made by the applicable
Loan Party directly in the Target Person).  For purposes of determining
compliance with this Section 6.04, if any Investment (or a portion thereof)
would be permitted pursuant to one or more provisions described above, the
Borrower may divide and classify such Investment (or a portion thereof) in any
manner that complies with this covenant.

Section 6.05 Asset Sales.  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to make any Dispositions, except:

 

(a) (i) Dispositions of inventory, used, obsolete, worn-out or surplus tangible
property, (ii) leases, subleases or sales of real property, (iii) leases,
subleases, sales, assignments, licenses or sublicenses of personal property
(including licenses of Intellectual Property), and (iv) lapse, abandonment or
other Disposition of Intellectual Property, that is in the reasonable business
judgment of the Borrower, no longer used or useful in the conduct of its
business or otherwise uneconomical to prosecute or maintain, in each case with
respect to all of the foregoing in the ordinary course of business;



-82-



--------------------------------------------------------------------------------

 

 

(b) Dispositions of any assets; provided that any Disposition of assets pursuant
to this clause (b) shall be for fair market value (as determined by the Borrower
in good faith) and for at least 75% cash and/or Permitted Investments;

(c) Dispositions from (i) a Loan Party to another Loan Party or (ii) a
Restricted Subsidiary that is not a Loan Party to the Borrower or a Restricted
Subsidiary; provided that in the case of this clause (ii) the consideration paid
shall be no more than fair market value (as determined by the Borrower in good
faith);

(d) Dispositions from any Loan Party to a Restricted Subsidiary that is not a
Loan Party; provided that (i) such Dispositions are in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or any Loan Party than could be obtained on an arm’s length basis from
unrelated third parties and (ii) the aggregate consideration received for all
such Dispositions shall not exceed the greater of $175,000,000 and 25% of
Consolidated Total Assets for the most recently ended Test Period after giving
effect to the making of such Investment on a Pro Forma Basis;

(e) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the Net Proceeds of such Disposition are promptly applied to the
purchase price of such replacement property;

(f) Dispositions of accounts receivable in connection with the collection or
compromise thereof (excluding factoring arrangements);

(g) Dispositions of property subject to casualty or condemnation events;

(h) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(i) the unwinding of Swap Agreements permitted hereunder;

(j) Dispositions of other assets (other than transfers of less than 100% of the
Equity Interests in any Subsidiary); provided that the aggregate book value of
assets Disposed of pursuant to this Section 6.05(j) during any fiscal year of
Borrower shall not exceed $20,000,000;

(k) [reserved];

(l) Dispositions permitted by Section 6.03, Investments permitted by Section
6.04 (other than Section 6.04(q)), Restricted Payments permitted by Section 6.08
and Liens permitted by Section 6.02, in each case, other than by reference to
this Section 6.05(l); 

(m) compromise, settlement, release or surrender of a contract, tort or other
litigation claim, arbitration or other disputes;

(n) Dispositions of cash, Permitted Investments and Permitted Foreign
Investments, in each case, in the ordinary course and for the fair market value
thereof; and

(o) Other Dispositions, provided that the consideration for each such
Disposition does not to exceed $5,000,000.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.05 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the

-83-



--------------------------------------------------------------------------------

 

 

Loan Documents, and the Administrative Agent or the Collateral Agent, as
applicable, shall, and shall be authorized to, take any actions deemed
appropriate in order to effectuate the foregoing.

Section 6.06 Restricted Payments; Certain Payments in Respect of Indebtedness.

 

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except that (i)
Restricted Subsidiaries may make Restricted Payments ratably with respect to
their Equity Interests, (ii) the Borrower and its Restricted Subsidiaries may
declare and pay dividends to holders of any class or series of Disqualified
Stock of the Borrower or any Restricted Subsidiary issued or incurred in
compliance with Section 6.01, (iii) if no Event of Default has occurred and is
continuing or would occur as a result thereof, the Borrower may make any
Restricted Payment if, on the date such Restricted Payment is to be made, after
giving effect to such Restricted Payment the Total Leverage Ratio as of the last
day of the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma Basis would
not be greater than 2.00 to 1.00, (iv) the Borrower may make dividend payments
in respect of the dividend declared by the Board of Directors of the Borrower on
August 1, 2017, (v) the Borrower may make Restricted Payments, not exceeding
$10,000,000 in the aggregate for any fiscal year, pursuant to and in accordance
with stock option plans or other benefit plans or agreements for directors,
officers or employees of the Borrower and its Restricted Subsidiaries, (vi) so
long as no Event of Default has occurred and is continuing or would occur as a
result, the Borrower and its Restricted Subsidiaries may make other Restricted
Payments in an amount not to exceed the Available Amount;  provided that, at the
time each Restricted Payment is made (other than in reliance on clause (a) of
the definition of “Available Amount”), the Secured Leverage Ratio as of the last
day of the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma Basis is no
greater than 3.00 to 1.00, (vii) the Borrower may repurchase its Equity
Interests in an amount not to exceed $15,000,000 in any fiscal year, any
unutilized portion of which may be carried forward to the immediately succeeding
fiscal year; provided that at the time of and immediately after giving effect to
any such Restricted Payment, no Default shall have occurred and be continuing;
provided further that in any given fiscal year any such repurchases shall be
deemed first, to reduce the $15,000,000 available for such fiscal year and,
second, after such amount is reduced to $0, to reduce any carryover from the
prior fiscal year, (viii) [Reserved], (ix) [Reserved], (x) [Reserved], (xi) the
Borrower may make Restricted Payments with the proceeds of, or in exchange for,
a substantially contemporaneous issuance of Qualified Equity Interests of the
Borrower (other than issuances to a Restricted Subsidiary, the proceeds of any
issuance to the extent included in the Available Amount or applied pursuant to
Section 6.04(t)); (xii) the Borrower and each Restricted Subsidiary may declare
and make dividend payments or other payments or distributions solely in
Qualified Equity Interests of such Person, and (xiii) the Borrower may (A)
purchase or pay cash in lieu of fractional shares of its Equity Interests
arising out of stock dividends, splits, or business combinations or in
connection with issuance of Qualified Equity Interests of the Borrower pursuant
to mergers, consolidations or other acquisitions permitted by this Agreement,
(B) pay cash in lieu of fractional shares upon the exercise of warrants, options
or other securities convertible into or exercisable for Qualified Equity
Interests of the Borrower, and (C) make payments in connection with the
retention of Qualified Equity Interests in payment of withholding taxes in
connection with equity-based compensation plans to the extent that net share
settlement arrangements are deemed to be repurchases.  

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
make directly or indirectly, any voluntary prepayment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
the principal of any subordinated Indebtedness of the Borrower or any of its
Restricted Subsidiaries (other than Intercompany Indebtedness) or Indebtedness
secured by Liens on the

-84-



--------------------------------------------------------------------------------

 

 

Collateral ranking junior to the Liens securing the Secured Obligations, in each
case in a principal amount in excess of $5,000,000 (“Junior Debt”), or any
voluntary prepayment or other voluntary distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the voluntary purchase, redemption, retirement, defeasance,
cancellation or termination of principal of any Junior Debt (each, a “Junior
Debt Prepayment”), except (i) scheduled and other mandatory payments of interest
and principal in respect of any Junior Debt, (ii) the conversion of any Junior
Debt to Qualified Equity Interests of the Borrower and the payment of cash in
lieu of fractional shares in connection therewith, (iii) refinancings and
replacements of Junior Debt with proceeds of Indebtedness permitted to be
incurred under Section 6.01 or with Net Proceeds of Qualified Equity Interests
of the Borrower, (iv) [Reserved], (v) if no Event of Default has occurred and is
continuing or would occur as a result thereof, the Borrower or such Restricted
Subsidiary may make any Junior Debt Prepayment if, on the date such Junior Debt
Prepayment is to be made, after giving effect thereto the Total Leverage Ratio
as of the last day of the most recent Test Period for which financial statements
have been delivered pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma
Basis would not be greater than 2.00 to 1.00, and (vi) so long as no Event of
Default has occurred and is continuing or would occur as a result thereof, other
Junior Debt Prepayments in an amount not to exceed the Available Amount;
 provided that, at the time each Junior Debt Prepayment is made (other than in
reliance on clause (a) of the definition of “Available Amount”), the Secured
Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or Section
4.01(j) on a Pro Forma Basis is no greater than 3.00 to 1.00.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance, distribution
or other payment within 60 days after the date of declaration thereof or the
giving of such irrevocable notice, as applicable, if at the date of declaration
or the giving of such notice such payment would have complied with the
provisions of this Agreement, provided that, if at the time thereof and
immediately after giving effect thereto, no Events of Default under Section
7.01(a),  (b),  (h) and (i) and shall have occurred and be continuing.

Section 6.07 Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business on terms substantially
as favorable to the Borrower or such Restricted Subsidiary as could be obtained
on an arm’s-length basis from unrelated third parties (as determined by the
Borrower in good faith), (b) transactions between or among the Borrower and its
Restricted Subsidiaries not involving any other Affiliate, (c) issuances of
Equity Interests of the Borrower not prohibited by this Agreement, (d) any
Restricted Payment permitted by Section 6.06 and any Investment permitted by
Section 6.04, (e) transactions involving aggregate payments of less than
$1,000,000, and (f) any agreement or arrangement in effect on the Effective Date
and set forth on Schedule 6.07 hereto, or any amendment thereto (so long as such
amendment is not materially more adverse to the interest of the Lenders when
taken as a whole as compared to the applicable agreement as in effect on the
Effective Date).  For the avoidance of doubt, this Section 6.07 shall not apply
to employment, bonus, retention and severance arrangements, and similar
agreements, with, and payments of compensation or benefits to or for the benefit
of, current or former employees, consultants, officers or directors of the
Borrower and the Subsidiaries in the ordinary course of business.  For purposes
of this Section 6.07, such transaction shall be deemed to have satisfied the
standard set forth in clause (a) of this Section 6.07 if such transaction is
approved by a majority of the Disinterested Directors of the Board of Directors
of the Borrower or such Restricted Subsidiary, as applicable, in a resolution
certifying that such transaction is on terms substantially as favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated

-85-



--------------------------------------------------------------------------------

 

 

third parties.  “Disinterested Director” shall mean, with respect to any Person
and transaction, a member of the Board of Directors of such Person who does not
have any material direct or indirect financial interest in or with respect to
such transaction.

 

Section 6.08 Restrictive Agreements.  The Borrower will not, and will not permit
any Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits or restricts
(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations, or (b) the ability of any Restricted Subsidiary to declare
or make dividends or distributions (whether in cash, securities or other
property) ratably to holders of Equity Interests in such Restricted Subsidiary;
provided that (A) the foregoing shall not apply to prohibitions, restrictions
and conditions imposed by any Requirement of Law, Permitted Encumbrances, any
subordinated Indebtedness, the documents governing any Liens permitted to be
incurred pursuant to Section 6.02(j), the documents governing any Indebtedness
permitted to be incurred pursuant to Section 6.01(c),  (f) or (g) or by any Loan
Document, (B) the foregoing shall not apply to prohibitions, restrictions and
conditions existing on the Effective Date identified on Schedule 6.08 hereto
(but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (C) the
foregoing shall not apply to customary prohibitions, restrictions and conditions
contained in agreements relating to the Disposition of any assets pending such
Disposition, provided such prohibitions, restrictions and conditions apply only
to the assets or Restricted Subsidiary that is to be Disposed of and such
Disposition is permitted hereunder, (D) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by this Agreement if such restrictions or conditions
either (1) apply only to the property or assets securing such Indebtedness, (2)
do not impair the ability of the Loan Parties to perform their obligations under
this Agreement or the other Loan Documents, and are not materially more
burdensome taken as a whole than that those contained under this Agreement or
the other Loan Documents, or (3) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (E) the foregoing
shall not apply to customary provisions contained in leases, subleases, licenses
and sublicenses and other contracts restricting the assignment, subletting or
encumbrance thereof, customary net worth provisions or similar financial
maintenance provisions contained therein and other customary provisions
contained in leases, subleases, licenses and sublicenses and other contracts
entered into in the ordinary course of business, (F) the foregoing shall not
apply to prohibitions, restrictions and conditions that are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such restrictions were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary, (G) the
foregoing shall not apply to customary provisions in joint venture agreements
and other similar agreements applicable to Joint Ventures permitted by Section
6.04 and applicable solely to such Joint Venture and entered into in the
ordinary course of business; and (H) customary restrictions under any
arrangement with any Governmental Authority imposed on any Foreign Subsidiary in
connection with governmental grants, financial aid, tax holidays or similar
benefits or economic interests.

 

Section 6.09 Change in Fiscal Year.  The Borrower will not change the end of its
fiscal year to a date other than September 30 unless the Borrower shall have
given the Administrative Agent prior written notice.  Promptly after receiving
such notice, the Borrower and the Administrative Agent shall enter into an
amendment to this Agreement (which shall not require the consent of any other
party hereto) that, in the reasonable judgment of the Administrative Agent and
the Borrower, as nearly as practicable, preserves the rights of the parties
hereto that would have happened had no such change in fiscal year occurred.

 



-86-



--------------------------------------------------------------------------------

 

 

Section 6.10 Limitation on Amendments.  The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly:

 

(a) amend its charter or by-laws or other similar constitutive documents in any
manner materially adverse to the rights of the Lenders under this Agreement or
any other Loan Document or their ability to enforce the same, except as
otherwise permitted pursuant to Section 6.03; or

(b) except as otherwise permitted under any applicable Intercreditor Agreement,
amend, supplement, waive or otherwise modify any of the provisions of Junior
Debt in a manner that is materially adverse to the Lenders.

Section 6.11 Use of Proceeds. The Borrower will not request any Borrowing and
the Borrower shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or any
European Union Member State, or (c) in any manner that would directly result in
the violation by Borrower or any of its Subsidiaries of any Sanctions or
Anti-Money Laundering Laws applicable thereto.

 

ARTICLE VII

Events of Default and Remedies 

Section 7.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a) any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or the other Loan Documents, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days;

(c) any representation or warranty made or deemed made or confirmed by or on
behalf of any Loan Party in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement, Loan Document or other document furnished
pursuant to or in connection with this Agreement, shall prove to have been
incorrect in any material respect (or if such representation or warranty is
qualified  by materiality or reference to Material Adverse Effect, in all
respects) when made or deemed made or confirmed;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a) and 5.04 (solely with respect to the
existence of the Borrower) or (ii) Article VI;



-87-



--------------------------------------------------------------------------------

 

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(a), (b) or (d) of this Section 7.01) or in any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after written
notice thereof from the Administrative Agent to the Borrower;

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;

(g) any event or condition (other than, with respect to Indebtedness consisting
of a Swap Agreement, termination events or equivalent events pursuant to the
terms of such Swap Agreement not arising as a result of a default by the
Borrower or any Restricted Subsidiary thereunder) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to all applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or (ii) Indebtedness which is
convertible into Equity Interests and converts to Qualified Equity Interests of
the Borrower in accordance with its terms and such conversion is not prohibited
hereunder;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary that is also a Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Laws now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Restricted Subsidiary that is also a Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Laws, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary that is also a Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $35,000,000 (to the extent not paid or covered by indemnities or
insurance as to which the applicable indemnitor or insurer has been informed in
writing and has not denied coverage) shall be rendered against the Borrower, any
Restricted Subsidiary that is also a Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed or bonded pending
appeal;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, would reasonably be expected
to result in a Material Adverse Effect;

(l) any material Loan Document or any material provision thereof shall at any
time cease to be in full force and effect (other than in accordance with its
terms), or a proceeding shall be commenced

-88-



--------------------------------------------------------------------------------

 

 

by any Loan Party seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation thereof), or any Loan Party
shall repudiate or deny that it has any liability or obligation for the payment
of principal or interest or other obligations purported to be created under any
Loan Document;

(m) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Loan Documents) perfected
Lien on any material portion of the Collateral, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or any Loan Party shall so assert in writing, except (i) as a result
of the Disposition of the applicable Collateral to a Person that is not a Loan
Party in a transaction permitted under the Loan Documents, or (ii) as a result
of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived; provided in case of any event with
respect to the Borrower described in clause (h) or (i) of this Section 7.01, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) exercise any or all of
the remedies available to it under the Security Documents, at law or in equity.

ARTICLE VIII

The Agents

Section 8.01 Appointment.  Each of the Lenders (including in any Lender’s other
capacity hereunder) (each of the foregoing referred to as the “Lenders” for
purposes of this Article VII) hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

 

In furtherance of the foregoing, each Lender hereby appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent (and any sub agents appointed by the Collateral Agent pursuant
hereto for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights or remedies thereunder at the direction of the Collateral Agent) shall be
entitled to the benefits of this Article VIII as though the Collateral Agent
(and any such sub-agents) were an “Agent”

-89-



--------------------------------------------------------------------------------

 

 

under the Loan Documents, as if set forth in full herein with respect
thereto.  All rights and protections provided to the Administrative Agent here
shall also apply to the Collateral Agent.

The Person serving as the Administrative Agent and/or Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

Section 8.02 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law, and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 8.03 Reliance by Agents.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of

-90-



--------------------------------------------------------------------------------

 

 

such Loan.   The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.04 Delegation of Duties.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of Section 8.02 and indemnification provisions of Section 8.05 shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

Section 8.05 Indemnification.  In addition, each of the Lenders hereby
indemnifies the Administrative Agent (to the extent not reimbursed by the Loan
Parties), ratably according to their Applicable Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement or
the other Loan Documents (including any action taken or omitted under Article II
of this Agreement); provided that such indemnity shall not be available to the
extent such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative
Agent.  Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its respective Applicable
Percentage of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, administration or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents to
the extent that the Administrative Agent is not reimbursed for such expenses by
the Loan Parties.  The provisions of this Article VIII shall survive the
termination of this Agreement and the payment of the Obligations.

 

Section 8.06 Withholding Tax.  To the extent required by any applicable
Requirements of Law (including for this purpose, pursuant to any agreements
entered into with a Governmental Authority), the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the IRS or any other authority of the United States or
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties and
without limiting the obligation of the Loan Parties to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any interest, additions to Tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out‑of‑pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by an Administrative Agent shall be
deemed presumptively correct absent manifest error.  Each Lender hereby
authorizes the Administrative Agent to

-91-



--------------------------------------------------------------------------------

 

 

set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Section 8.06.  The agreements in this Section
8.06 shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations.  Unless required by applicable laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender any refund of Taxes withheld or deducted from funds paid for
the account of such Lender.

 

Section 8.07 Successor Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section 8.07,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender or a Disqualified Institution.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of
Borrower unless an Event of Default under clause (a), (b), (h) or (i) of Section
7.01 has occurred and is continuing, to appoint a successor; provided, that if
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank;
provided further that any successor Administrative Agent must be treated as a
U.S. Person for U.S. federal income tax purposes.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Section 8.08 Non-Reliance on Agents and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

 

Section 8.09 Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable

-92-



--------------------------------------------------------------------------------

 

 

law.  In connection with any such credit bid and purchase, the Secured
Obligations owed to the Secured Parties shall be credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

Section 8.10 Security Documents and Collateral Agent.  Each Lender authorizes
the Collateral Agent to enter into the Security Documents and to take all action
contemplated thereby.  Each Lender agrees that no one (other than the
Administrative Agent or the Collateral Agent) shall have the right individually
to seek to realize upon the security granted by the Security Documents, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties upon the terms of the Security Documents.  In the event that any
collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, each of the Administrative Agent and the Collateral Agent
is hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such collateral in favor of the
Administrative Agent or the Collateral Agent on behalf of the Secured Parties.

 



-93-



--------------------------------------------------------------------------------

 

 

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Intercreditor Agreement and any other intercreditor or subordination agreement
(in form satisfactory to the Collateral Agent and deemed appropriate by it) with
the collateral agent or other representative of holders of Indebtedness secured
(and permitted to be secured) by a Lien on assets constituting a portion of the
Collateral.  The Lenders and the other Secured Parties irrevocably agree that
(x) the Collateral Agent may rely exclusively on a certificate of a Financial
Officer of the Borrower as to whether any such other Liens are permitted
hereunder and as to the respective assets constituting Collateral that secure
(and are permitted to secure) such Indebtedness hereunder and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement.

Further, each Secured Party hereby irrevocably authorizes the Collateral Agent:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon satisfaction of any conditions to release
specified in any Collateral Document, (ii) that is disposed of or to be disposed
of as part of or in connection with any disposition permitted hereunder or under
any other Loan Document to any Person other than an Loan Party, (iii) subject to
Section 9.02, if approved, authorized or ratified in writing by the Required
Lenders or such other percentage of Lenders required thereby, (iv) owned by a
Guarantor upon release of such Guarantor from its obligations under this
Agreement, or (v) pursuant to Section 9.15 and as expressly provided in the
Collateral Documents;

(b) to release any Guarantor from its obligations hereunder if such Person
ceases to be a Restricted Subsidiary that is a Wholly Owned Subsidiary as a
result of a transaction permitted hereunder; and

(c) upon request of the Borrower, to take such actions as shall be required to
subordinate any Lien on any property granted to the Collateral Agent to the
holder of a Lien permitted by Section 6.02 or to enter into any intercreditor
agreement with the holder of any Lien permitted by Section 6.02.

Upon request by the Collateral Agent at any time, the Required Lenders (or
Lenders, as applicable) will confirm in writing the Collateral Agent’s authority
to release its interest in particular types or items of property, or to release
any Guarantor from its obligations hereunder pursuant to this paragraph. In each
case as specified in this Article VIII, the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
pursuant to the Loan Documents, or to release such Guarantor from its
obligations hereunder, in each case in accordance with the terms of this Article
VIII.

Section 8.11 No Liability of Lead Arrangers.  The entities named as “Lead
Arranger” or “Bookrunner” in this Agreement shall not have any duties,
responsibilities or liabilities under the Loan Documents in their capacity as
such.

 



-94-



--------------------------------------------------------------------------------

 

 

ARTICLE IX


Miscellaneous

Section 9.01 Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or e-mail (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Loan Party, to it, or to it in care of the Borrower:

Brooks Automation, Inc.
15 Elizabeth Drive
Chelmsford, MA  01824
Attention:  Lindon Robertson
Fax No.: 978.262.2500

with a copy to (which shall not constitute notice to any Loan Party):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
The Chrysler Center

666 Third Avenue

New York, NY  10017
Attention:   Paul J. Ricotta
Fax No.:  212.983.3115
Email:  pjricotta@mintz.com

(ii) if to the Administrative Agent or Collateral Agent, to

Morgan Stanley Senior Funding, Inc.
1300 Thames Street, 4th floor

Thames Street Wharf

Baltimore, Maryland 21231

email: msagency@morganstanley.com

with a copy to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:   James A. Florack
Fax No.:   (212) 701-5165
Email:  james.florack@davispolk.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.



-95-



--------------------------------------------------------------------------------

 

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section 9.01, including through an
Electronic System.

Section 9.02 Waivers; Amendments.

 



-96-



--------------------------------------------------------------------------------

 

 

(a) No failure or delay by the Administrative Agent, the Collateral Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by the Loan Parties therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 9.02, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, the Collateral Agent or any Lender may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) or, in the
case of any other Loan Documents, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and/or the Collateral Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than the application of any default rate of interest
pursuant to Section 2.10(c)), or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby (it being
acknowledged and agreed that amendments or modifications of the Secured Leverage
Ratio (and all related definitions) shall not constitute a reduction of the rate
of interest or a reduction of fees), (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly and adversely affected thereby, (iv)
change Section 2.15(b),  (c) or (f) in a manner that would alter the pro rata
sharing of payments required thereby or the order of payments required thereby,
without the written consent of each Lender directly and adversely affected
thereby, (v) change any of the provisions of this Section 9.02 or the percentage
set forth in the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder or thereunder, without the written consent of each
Lender, (vi) release all or substantially all the Guarantors from their
Guarantees under the Guarantee Agreement except as expressly provided in the
Guarantee Agreement or Section 9.15, without the written consent of each Lender
or (vii) release all or substantially all of the Collateral without the written
consent of each Lender, provided, that nothing herein shall prohibit the
Administrative Agent and/or Collateral Agent from releasing any Collateral, or
require the consent of the other Lenders for such release, in respect of items
Disposed of to the extent such Disposition is permitted or not prohibited
hereunder; provided,  further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent hereunder without the prior written consent of the
Administrative Agent or the Collateral Agent, as the case may
be.  Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement.



-97-



--------------------------------------------------------------------------------

 

 

(c) [Reserved].

(d) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of one or more affected Classes of Lenders), if the consent of the
Required Lenders (or the consent of Lenders of the affected Classes holding more
than 50% of the Total Credit Exposure of all Lenders of such Classes, taken as a
whole) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is so required but not so obtained being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole option, expense and effort, upon notice to such Non-Consenting Lenders and
the Administrative Agent, require each of the Non-Consenting Lenders to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and each Loan Document to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and that shall consent to the Proposed Change, provided
that (a) each Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
each case to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (b) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b)(ii)(C).  

(e) Without the consent of any Lender, the Loan Parties and the Administrative
Agent and the Collateral Agent may (in their respective sole discretion, or
shall, to the extent required by any Loan Document) enter into any amendment,
modification, supplement or waiver of any Loan Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include holders of Liens in the benefit of the Security Documents and to give
effect to any Intercreditor Agreement associated therewith, or as required by
local law to give effect to, or protect, any security interest for the benefit
of the Secured Parties in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document.

(f) Notwithstanding the foregoing, this Agreement may also be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to permit additional extensions of
credit to be outstanding hereunder from time to time (in addition to any
Incremental Term Loan Commitments, Extended Term Loans, and Refinancing Term
Loans) and the accrued interest and fees and other obligations in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the accrued interest and fees and other
obligations in respect thereof and (ii) to include appropriately the holders of
such extensions of credit in any determination of the requisite lenders required
hereunder, including the Required Lenders, and for purposes of the relevant
provisions of Section 2.15 (it being understood and agreed that any such
amendment in connection with any increase pursuant to Section 2.17, maturity
extension pursuant to Section 2.19 or refinancing or replacement facility
pursuant to Section 2.20 shall, in any such case, require solely the consent of
the parties prescribed by such Sections and shall not require the consent of the
Required Lenders).

(g) Notwithstanding anything else to the contrary contained in this Section
9.02, (i) if the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, mistake, error, defect or inconsistency, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and (ii) the Administrative
Agent and the Borrower shall be permitted to amend any provision of any Loan
Document to better implement the

-98-



--------------------------------------------------------------------------------

 

 

intentions of this Agreement, and in each case, such amendments shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.  In addition,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (but without the
consent of any Lender) to the extent necessary to integrate any Other Term Loan
Commitments and Other Term Loans as may be necessary to establish such Other
Term Loan Commitments or Other Term Loans as a separate Class or tranche from
the existing Term Loan Commitments or Term Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately.

(h) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.17 after the Effective Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the
foregoing.  The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.

Section 9.03 Expenses; Indemnity; Damage Waiver.

 

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of one primary counsel
and, if reasonably necessary, one special and one local counsel in each relevant
jurisdiction for the Administrative Agent and such Affiliates (in each case,
excluding allocated costs of in-house counsel), in connection with the
syndication of the credit facilities provided for herein, due diligence
undertaken by the Administrative Agent with respect to the financing
contemplated by this Agreement, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided that the Borrower’s obligations under this clause (i),
solely with respect to the preparation, execution and delivery of the Loan
Documents on the Effective Date, shall be subject to the limitations provided
for in the Engagement Letter and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or, after the
occurrence and during the continuance of any Event of Default, any Lender,
including the fees, charges and disbursements of counsel for the Administrative
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section 9.03, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans (but limited to one counsel for the
Administrative Agent and the Lenders taken a whole and, if reasonably necessary,
one local counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and, in the case of an actual
or perceived conflict of interest, where the party affected by such conflict,
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for each such affected Person and, if necessary, one
local counsel in each relevant jurisdiction

-99-



--------------------------------------------------------------------------------

 

 

(which may include a single special counsel acting in multiple jurisdictions)
(in each case, excluding allocated costs of in-house counsel)).

(b) The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Lead Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses (other than lost profits
of such Indemnitees), claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of any claim, litigation, investigation or proceeding
(each, a “Proceeding”) relating to (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and whether
or not caused by the ordinary, sole or contributory negligence of any Indemnitee
and to reimburse each such Indemnitee within ten (10) Business Days after
presentation of a summary statement for any reasonable and documented
out-of-pocket legal or other expenses incurred in connection with investigating
or defending any of the foregoing (but limited in the case of legal fees and
expenses to a single New York counsel and of one local counsel in each relevant
jurisdiction, in each case for all Indemnitees (provided that, in the event of
an actual or perceived conflict of interest, the Borrower will be required to
pay for one additional counsel for each similarly affected group of Indemnitees
taken as a whole and of one local counsel in each relevant jurisdiction, for
each similarly affected group of Indemnitees taken as a whole)); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (B) result from a claim brought by any Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s funding obligations
hereunder, if such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(C) disputes arising solely between Indemnitees and (1) not involving any action
or inaction by any Loan Party or (2) not relating to any action of such
Indemnitee in its capacity as Administrative Agent, Collateral Agent or Lead
Arranger.  The Borrower shall not be liable for any settlement of any
Proceedings if such settlement was effected without its consent (which consent
shall not be unreasonably withheld or delayed), but if settled with the written
consent of the Borrower or if there is a final judgment for the plaintiff in any
such Proceedings, the Borrower agrees to indemnify and hold harmless each
Indemnitee from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with the
preceding paragraph.  The Borrower shall not, without the prior written consent
of an Indemnitee (which consent shall not be unreasonably withheld or delayed),
effect any settlement of any pending or threatened Proceedings in respect of
which indemnity could have been sought hereunder by such Indemnitee unless (x)
such settlement includes an unconditional release of such Indemnitee in form and
substance reasonably satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such Proceedings and (y) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee or any injunctive relief or other non-monetary
remedy.  This Section 9.03(b) shall not apply with respect to Taxes other than
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to indefeasibly pay any amount
required under paragraph (a) or (b) of this Section 9.03 to be paid by it to the
Administrative Agent, the Collateral Agent, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed

-100-



--------------------------------------------------------------------------------

 

 

expense or indemnity payment is sought) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such.

(d) To the extent permitted by applicable Requirements of Law, each party to
this Agreement agrees not to assert, and each such party hereby waives, any
claim against any other party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated by this Agreement or any Loan or the use of the proceeds thereof;
provided that nothing in this paragraph (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.  No Indemnitee referred to in paragraph (b) above shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent any such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

(f) Each Indemnitee shall promptly refund and return any and all amounts paid by
the Borrower to such Indemnitee pursuant to this Section 9.03 to the extent such
Indemnitee is not entitled to payment of such amount in accordance with this
Section 9.03.

(g) Each party’s obligations under this Section 9.03 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.

Section 9.04 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section
9.04.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person any legal or equitable right, remedy or claim under or by
reason of this Agreement, other than rights, remedies or claims in favor of the
parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section 9.04) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents and the Lenders.

(b)  Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:



-101-



--------------------------------------------------------------------------------

 

 

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof; provided further that no consent of the Borrower shall be
required for (i) an assignment of all or a portion of the Term Loans to a
Lender, an Affiliate of a Lender or an Approved Fund or (ii) an assignment to a
Lender or an Affiliate of a Lender or, if an Event of Default under clause (a),
(b), (h) or (i) of Section 7.01 has occurred and is continuing, any other
assignee; and

(B) the Administrative Agent; provided that no such consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender,  an Affiliate of a Lender or an Approved Fund.

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall be in an amount of an integral multiple of
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

(E) no assignment shall be made to (1) a natural Person, (2) the Borrower or any
of its Subsidiaries (except as otherwise provided for herein), (3) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (3) or (4) any Disqualified Institution (it being understood and
agreed that the Administrative Agent shall have no liability or responsibility
with respect to ensuring assignments are not made to Disqualified Institutions);
and



-102-



--------------------------------------------------------------------------------

 

 

(F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment of the applicable Class; notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.12,  2.13,  2.14 and 9.03); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 9.04.

(v) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (with
respect to such Lender’s interest only), at any reasonable time and from time to
time upon reasonable prior notice.

(vi) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the

-103-



--------------------------------------------------------------------------------

 

 

assignee, the assignee’s completed Administrative Questionnaire and any tax
certifications required to be delivered pursuant to Section 2.14(f) (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in this Section 9.04(b) and any written consent to such
assignment required by this Section 9.04(b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(b),  2.15(d) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to any Person (other than any Person described in
paragraph (b)(ii)(E) of this Section 9.04) (a “Participant”) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12,  2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to solely the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04;  provided that such Participant
(i) shall be subject to the provisions of Section 2.16 as if it were an assignee
under paragraph (b) of this Section 9.04 and (ii) shall not be entitled to
receive any greater payment under Section 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant shall be subject to Section 2.15(c) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the

-104-



--------------------------------------------------------------------------------

 

 

Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution) to secure obligations of such Lender, including without limitation
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) The Administrative Agent shall not be responsible or have liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

(f) Notwithstanding anything in this Agreement to the contrary, any Term Loan
Lender may, at any time, assign all or a portion of its Term Loans on a non-pro
rata basis to the Borrower or any Restricted Subsidiary through (x) Dutch
Auctions open to all Term Loan Lenders of a particular Class on a pro rata basis
or (y) open market purchases, in each case subject to the following limitations:

(i) the Borrower and each applicable Subsidiary shall either (x) represent and
warrant as of the date of any such assignment or purchase, that it does not have
any material non-public information with respect to the Borrower and its
Subsidiaries or any of their respective securities that has not been disclosed
to the assigning Term Loan Lender (unless such assigning Lender does not wish to
receive material non-public information with respect to the Borrower or the
Subsidiaries or any of their respective securities) prior to such date or (y)
disclose that it cannot make the representation and warranty described in clause
(x);

(ii) immediately upon the effectiveness of such assignment or purchase of Term
Loans from a Lender to the Borrower or any Subsidiary, such Term Loans shall
automatically and permanently be cancelled and shall thereafter no longer be
outstanding for any purpose hereunder;

(iii) no Default or Event of Default shall have occurred and be continuing at
the time of such assignment or purchase; and

(iv) the aggregate principal amount of all Term Loans which may be assigned to
the Borrower or any Restricted Subsidiary through open market purchases shall in
no event exceed, as calculated at the time of the consummation of such
assignment, 25% of the aggregate principal amount of the Term Loans then
outstanding.

Section 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of

-105-



--------------------------------------------------------------------------------

 

 

or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not expired or terminated.  The provisions of Sections
2.12,  2.13,  2.14 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans or the expiration or termination of the
Commitments, the resignation of the Administrative Agent or the Collateral
Agent, the replacement of any Lender or the termination of this Agreement or any
other Loan Document or any provision hereof or thereof.

 

Section 9.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act;  provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

Section 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 9.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held, and other obligations at any time owing, by such Lender or such Affiliate
to or for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations may be
unmatured;  provided that in the event that any Defaulting Lender shall exercise
any such right of

-106-



--------------------------------------------------------------------------------

 

 

setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender and its Affiliates
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or its Affiliates may have.  Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application;  provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

Section 9.09 Governing Law; Consent to Service of Process.

 

(a) This Agreement, the other Loan Documents and any claims, controversy,
dispute or causes of actions arising therefrom (whether in contract or tort or
otherwise) shall be construed in accordance with and governed by the law of the
State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan, New York County and of the
United States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be binding
(subject to appeal as provided by applicable law) and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 9.09.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT

-107-



--------------------------------------------------------------------------------

 

 

OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

Section 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12 Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
and third party service providers in connection with the transactions
contemplated hereby (it being understood that the disclosing Lender or Agent
shall be responsible to ensure compliance by such Persons with the
confidentiality restrictions set forth herein with respect to such Information),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the applicable Agent or
Lender agrees to inform the Borrower promptly thereof prior to such disclosure
to the extent practicable and not prohibited by law, rule or regulation and to
only disclose that Information necessary to fulfill such legal requirement), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (provided that, for the avoidance of doubt, to the extent
that the list of Disqualified Institutions is made available to all Lenders, the
“Information” for purposes of this clause (f)(i) shall include the list of
Disqualified Institutions), or (ii) to any actual or prospective direct or
indirect contractual counterparty (or its Related Parties) in Swap Agreements or
such contractual counterparty’s professional advisor, (g) with the consent of
the Borrower, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or (ii)
becomes available to any Agent or any Lender on a nonconfidential basis from a
source other than the Borrower (so long as such source is not known to such
Agent or such Lender to be bound by confidentiality obligations to the Borrower
or any of its Subsidiaries).  For the purposes of this Section 9.12,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
any Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower (so long as such source is not known to such Agent or such Lender to be
bound by confidentiality obligations to the Borrower or any of its Subsidiaries)
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding the
foregoing, the Administrative Agent and the Lenders agree not to disclose any
Information to a Disqualified Institution.

 



-108-



--------------------------------------------------------------------------------

 

 

Section 9.13 Material Non-Public Information.

 

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

Section 9.14 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.15 Release of Liens and Guarantees.  A Subsidiary shall automatically
be released from its obligations under the Loan Documents, and all Liens created
by the Loan Documents in Collateral owned by such Subsidiary (if applicable)
shall be automatically released, upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary ceases to be a
Restricted Subsidiary (including pursuant to a merger with a Subsidiary that is
not a Loan Party or a designation as an Unrestricted Subsidiary).  In the event
that the Borrower or any Subsidiary disposes of all or any portion of any of the
Equity Interests, assets or property owned by the Borrower or such Subsidiary in
a transaction not prohibited by this Agreement, any Liens granted with respect
to such Equity Interests, assets or property pursuant to any Loan Document shall
automatically and immediately terminate and be released.  The Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
and instruct the Administrative Agent and the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by the
Borrower and at the Borrower’s expense to evidence any such termination and
release described in

-109-



--------------------------------------------------------------------------------

 

 

this Section 9.15.  In addition, the Administrative Agent and the Collateral
Agent agree to take such actions as are reasonably requested by the Borrower and
at the Borrower’s expense to terminate the Liens and security interests created
by the Loan Documents when all the Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full and all
Commitments terminated.  The Lenders authorize the Collateral Agent to release
or subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(d) or (e) to the extent required by the terms of the
obligations secured by such Liens and in each case pursuant to documents
reasonably acceptable to the Collateral Agent.

 

Section 9.16 Platform; Borrower Materials.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Lead Arrangers will make available
to the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, Intralinks, Syndtrak or another substantially similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower and its Subsidiaries or any
of their respective securities) (each, a “Public Lender”).  The Borrower hereby
agrees that it will, upon the Administrative Agent’s request, identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
solely containing information that is either (A) publicly available information
or (B) not material (although it may be sensitive and proprietary) with respect
to the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided,  however, that such
Borrower Materials shall be treated as set forth in Section 9.12, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”, and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”  The
Borrower hereby authorizes the Administrative Agent to make the financial
statements provided by the Borrower under Section 5.01(a) and (b) above
available to Public Lenders.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE LEAD
ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS
RELATED PARTIES OR THE LEAD ARRANGERS IN CONNECTION WITH THE BORROWER MATERIALS
OR THE PLATFORM.

 

Section 9.17 USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA PATRIOT Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of such Loan Parties and

-110-



--------------------------------------------------------------------------------

 

 

other information that will allow such Lender to identify such Loan Parties in
accordance with the USA PATRIOT Act.

 

Section 9.18 No Advisory or Fiduciary Responsibility.  The Administrative Agent,
Collateral Agent, each Lead Arranger and each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties.  The
Loan Parties agree that nothing in the Loan Documents will be deemed to create
an advisory, fiduciary or agency relationship or other similar implied duty
between the Lenders and the Loan Parties.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) (A) the arranging and other services regarding this
Agreement described herein are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Contractual Recognition of Bail-In.  Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction, in full or in part of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



-111-



--------------------------------------------------------------------------------

 

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



-112-



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BROOKS AUTOMATION, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lindon G. Robertson

 

 

Name:  Lindon G. Robertson

 

 

Title:    EVP & CFO

 

 

 

 

 

 

 

 

 





113

 

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., individually, as a Lender, Administrative
Agent and Collateral Agent,


 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathon Rauen

 

 

Name:  Jonathan Rauen

 

 

Title:    Authorized Signatory

 

 

 

 

 

 

 

 

 

 

114





--------------------------------------------------------------------------------